Name: Commission Regulation (EEC) No 3399/90 of 23 November 1990 amending the Annex to Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 90 No L 331 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3399/90 of 23 November 1990 amending the Annex to Regulation (EEC) No 3846 /87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the establishing the European Economic Community , Having regard to Commission Regulation (EEC) No 3846 / 87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds (*), as last amended by Regulation (EEC) No 3236 /90 ( 2 ), and in particular Article 3 , last subparagraph , thereof, Whereas Regulation (EEC) No 3846 / 87 provides for the publication of the full version of the refund nomenclature to be used from 1 January each year as it follows from the regulatory provisions on export arrangements for agricultural products ( 3 ), Whereas account must be taken of amendments to the combined nomenclature introduced by Commission Regulation (EEC) No 2472 /90 of 31 July 1990 amending Annex I to Council Regulation (EEC) No 2658 / 87 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 4 ) applicable from 1 January 1991 , ( ») OJ No L 366 , 24 . 12 . 1987, p. 1 . ( 2 ) OJ No L 310 , 9 . 11 . 1990 , p. 16 . ( 3 ) Incorporated in the Annex to this Regulation are amendments resulting from the adoption of the following measures:  Commission Regulation (EEC) No 3670/ 89 of 7 December 1989 (OJ No L 358 , 8 . 12. 1989 , p. 24),  Commission Regulation (EEC) No 3807/ 89 of 18 December 1989 (OJ No L 370 , 19 . 12 . 1989 , p. 27),  Commission Regulation (EEC) No 88 /90 of 12 January 1990 (OJ No L 11 , 13 . 1 . 1990 , p. 23 ),  Commission Regulation (EEC) No 523 / 90 of 28 February 1990 (OJ No L 53 , 1 . 3 . 1990 , p. 82),  Commission Regulation (EEC) No 998 / 90 of 20 April 1990 (OJ No L 101 , 21 . 4 . 1990 , p. 10),  Commission Regulation (EEC) No 2253 /90 of 31 July 1990 (OJ No L 203 , 1 . 8 . 1990 , p. 63 ),  Commission Regulation (EEC) No 2659 / 90 of 17 September 1990 (OJ No L 254 , 18 . 9 . 1990 , p. 5 ),  Commission Regulation (EEC) No 2989 / 90 of 16 October 1990 (OJ No L 285 , 17 . 10 . 1990 , p. 16),  Commission Regulation (EEC) No 3236 / 90 of 8 November 1990 (OJ No L 310, 9 . 11 . 1990 , p. 16 ),  Commission Regulation (EEC) No 3371 / 90 of 23 November 1990 (OJ No L 326 , 24 . -11 . 1990 , p. 39). (4 ) OJ No L 247 , 10 . 9 . 1990 , p. 1 . No L 331 / 2 Official Journal of the European Communities 29 . 11 . 90 HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3846 / 87 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . i Dont at Brussels , 23 November 1990 For the Commission Ray MAC SHARRY Member of the Commission 29 . 11 . 90 Official Journal of the European Communities No L 331 / 3 ANNEX AGRICULTURAL PRODUCT NOMENCLATURE FOR EXPORT REFUNDS No L 331 /4 Official Journal of the European Communities 29 . 11 . 90 CONTENTS Sector Page 1 . Cereals and wheat or rye flour, groats or meal 5 2. Rice and broken rice 7 3 . Products processed from cereals 8 4. Malt 13 5 . Cereal-based compound feedingstuffs 14 6. Beef and veal 20 7. Pigmeat 24 8 . Poultrymeat 28 . 9 . Eggs 32 10. Milk and milk products 33 11 . Fruit and vegetables 49 12. Products processed from fruit and vegetables 52 13 . Oil seeds 54 14. Olive oil '55 15 . White and raw sugar in the natural state 56 16 . Syrups and other sugar products 57 17 . Wine 58 18 . Tobacco 61 29 . 11 . 90 Official Journal of the European Communities No L 331 / 5 1 . Cereals and wheat or rye flour, groats or meal CN code Description of goods Product code 0709 Other vegetables, fresh or chilled: ex 0709 90  Other: 0709 90 60   Sweet corn 0709 90 60 000 0712 Dried vegetables, whole , cut, sliced , broken or in powder ,'but not further prepared: ex 0712 90  Other vegetables; mixtures of vegetables: l   Sweet corn (Zea mays var. saccharata): 0712 90 19    Other 0712 90 19 000 1001 Wheat and meslin : 1001 10  Durum wheat : 1001 10 10   Seed 1001 10 10 000 1001 10 90   Other 1001 10 90 000 ex 1001 90  Other: I   Other spelt , common wheat and meslin: 1001 90 91    Common wheat and meslin seed 1001 90 91 000 1001 90 99    Other 1001 90 99 000 1002 00 00 Rye 1002 00 00 000 1003 00 Barley: 1003 0010  Seed 1003 00 10 000 1003 00 90  Other 1003 00 90 000 1004 00 Oats: 1004 00 10  Seed 1004 00 10 000 1004 00 90  Other 1004 00 90 000 1005 Maize (corn ): ex 1005 10  Seed: 1005 10 90   Other 1005 10 90 000 1005 90 00  Other 1005 90 00 000 1007 00 Grain sorghum: 1007 00 90  Other 1007 00 90 000 ex 1008 Buckwheat , millet and canary seed; other cereals : 1008 20 00  Millet 1008 20 00 000 1101 00 00 Wheat or meslin flour:  Wheat flour :  Of an ash content of 0 to 600 mg/ 100 g 1101 00 00 100 l  Of an ash content of 601 to 900 mg/ 100 g 1101 00 00130 l  Of an ash content of 901 to 1 100 mg/ 100 g 1101 00 00 150 \  Of an ash content of 1 101 to 1 650 mg/ 100 g 1101 00 00 170 I  Of an ash content of 1 651 to 1 900 mg/ 100 g 1101 00 00180  Of an ash content of more than 1 900 mg/ 100 g 1101 00 00 190  Other 1101 00 00 900 ex 1 102 Cereal flours other than of wheat or meslin: 110210 00  Rye flour: I  Of an ash content of 0 to 2 000 mg/ 100 g 1102 10 00 600 \  Of an ash content of more than 2 000 mg/ 100 g / 1102 10 00 900 No L 331 / 6 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code ex 1103 1103 11 1103 1110 1103 11 10100 Cereal groats, meal and pellets :  Groats and meal:   Of wheat:    Durum wheat :  Of an ash content of 0 to 1 300 mg/ 100 g:  Meal of which less than 10 % , by weight , is capable of passing through a sieve of 0,250 mm mesh  Meal of which less than 10 % , by weight , is capable of passing through a sieve of 0,160 mm mesh  Other  Of an ash content of more than 1 300 mg/ 100 g    Common wheat and spelt:  Of an ash content of 0 to 520 mg/ 100 g  Of an ash content of more than 520 mg/ 100 g 1103 11 10 200 1103 11 10 500 1103 11 10 900 1103 11 90 1103 11 90 100 1103 11 90 900 29 . 11 . 90 Official Journal of the European Communities No L 331 / 7 2 . Rice and broken rice CN code Description of goods Product code 1006 Rice: 1006 20  Husk (brown) rice:   Parboiled: 1006 20 11    Round grain 1006 20 11 000 1006 20 13    Medium grain 1006 20 13 000    Long grain : 1006 20 15     Of a length/width ratio greater than 2 but less than 3 1006 20 15 000 1006 20 17     Of a length/width ratio equal to or greater than 3 1006 20 17 000   Other: 1006 20 92    Round grain 1006 20 92 000 1006 20 94    Medium grain 1006 20 94 000    Long grain: 1006 20 96     Of a length /width ratio greater than 2 but less than 3 1006 20 96 000 1006 20 98     Of a length/width ratio equal to or greater than 3 1006 20 98 000 1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed:   Semi-milled rice :    Parboiled: 1006 30 21     Round graiii 1006 30 21 000 1006 30 23     Medium grain 1006 30 23 000     Long grain : 1006 30 25      Of a length/width ratio greater than 2 but less than 3 1006 30 25 000 1006 30 27      Of a length/width ratio equal to or greater than 3 1006 30 27 000    Other: 1006 30 42     Round grain 1006 30 42 000 1006 30 44     Medium grain 1006 30 44 000 \     Long grain : 1006 30 46      Of a length/width ratio greater than 2 but less than 3 1006 30 46 000 1006 30 48      Of a length/width ratio equal to or greater than 3 1006 30 48 000   Wholly milled rice:    Parboiled: 1006 30 61     Round grain 1006 30 61 000 1006 30 63     Medium grain :  In immediate packings of 5 kg net or less 1006 30 63 100  Other 1006 30 63 900 \     Long grain : 1006 30 65      Of a length/width ratio greater than 2 but less than 3 : \  In immediate packings of 5 kg net or less 1006 30 65 100  Other 1006 30 65 900 1006 30 67      Of a length/width ratio equal to or greater than 3 :  In immediate packings of 5 kg net or less 1006 30 67 100  Other 1006 30 67 900    Other: 1006 30 92 _ _ _ _ Round grain 1006 30 92 000 1006 30 94     Medium grain : I  In immediate packings of 5 kg net or less 1006 30 94 100  Other 1006 30 94 900 I     Long grain : 1006 30 96      Of a length/width ratio greater than 2 but less than 3 :  In immediate packings of 5 kg net or less 1006 30 96 100 I  Other 1006 30 96 900 1006 30 98      Of a length/width ratio equal to or greater than 3 : I  In immediate packings of 5 kg net or less 1006 30 98 100  Other 1006 30 98 900 1006 40 00  Broken rice 1006 40 00 000 No L 331 / 8 Official Journal of the European Communities 29 . 11 . 90 3 . Products processed from cereals CN code Description of goods Product code 1102 Cereal flours other than of wheat or meslin : 1102 20  Maize (corn) flour : 1102 20 10   Of a fat content not exceeding 1 ,5 % by weight:  Of a fat content, referred to dry matter , not exceeding 1 ,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight ( 4 ) 1102 2010100  Of a fat content, referred to dry matter, exceeding 1 ,3 % but not exceeding 1 ,5 % by weight and of a crude fibre content, referred to dry matter , not exceeding 1 % by weight (4 ) 1102 2010 300 - Other (4 ) 1102 2010 900 1102 20 90   Other:  Of a fat content, referred to dry matter, exceeding 1 ,5 % but not exceeding 1 ,7 % by weight and of a crude fibre content, referred to dry matter , not exceeding 1 % by weight (4 ) 1102 20 90 100  Other (4 ) 1102 20 90 900 1102 30 00  Rice flour 1102 30 00 000 ex 1102 90  Other : 1102 9010   Barley flour :  Of an ash content , referred to dry matter , not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,9 % by weight 1102 9010100  Other 1102 9010 900 1102 90 30   Oat flour:  Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a crude fibre content, referred to dry matter, not exceeding 1 ,8 % by weight , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated 1102 90 30 100  Other 1102 90 30 900 1103 Cereal groats, meal and pellets :  Groats and meal : 1103 12 00   Of oats:  Of an ash content , referred to dry matter , not exceeding 2,3% by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated 1103 12 00 100  Other 1103 12 00 900 1103 13   Of maize (corn): _    Of a fat content not exceeding 1 ,5 % by weight: 1103 13 11     For the brewing industry: l  Of a fat content, referred to dry matter, not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter not exceeding 0,6% by weight (*) ( 5 ) 1103 13 11 100  Of a fat content, referred to dry matter , exceeding 0,9 % but not exceeding 1 ,3 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight ( J ) ( 5 ) 1103 13 11 300  Of a fat content, referred to dry matter, exceeding 1 ,3 % by weight but not exceeding 1,5% by weight and of a crude fibre content, referred to dry matter , not exceeding 1,0% by weight i 1 ) ( 5 ) 1103 13 11 500 l  Other 1103 13 11 900 1103 13 19     Other :  Of a fat content, referred to dry matter, not exceeding 0,9 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,6% by weight ( 1 ) ( s ) 1103 13 19 100  Of a fat content, referred to dry matter , exceeding 0,9 % but not exceeding 1,3 % by weight and a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight (*) ( 5 ) 1103 13 19 300 29 . 11 . 90 Official Journal of the European Communities No L 331 / 9 CN code Description of goods Product code 1103 13.19 (cont'd)  Of a fat content, referred to dry matter , exceeding 1,3 % but not exceeding 1,5 % by weight and of a crude fibre content , referred to dry matter, not exceeding 1 ,0 % by weight (*) ( 5 )  Other 1103 13 19 500 1103 13 19 900 1103 13 90    Other :  Of a fat content , referred to dry matter , exceeding 1 ,5 % byweight but not exceeding 1 ,7 % by weight and of a crude fibre content , referred to dry matter, not exceeding 1 ,0 % by weight OH5)  Other 1103 13 90 100 1103 13 90 900 1103 14 00   Of rice 1103 14 00 000 ex 1103 19   Of other cereals : 1103 19 10    Of rye 1103 1910 000 1103 19 30    Of barley:  Of an ash content , referred to dry matter, not exceeding 1 % by weight and of a crude fibre content , referred to dry matter, not exceeding 0,9% by weight  Other  Pellets : 1103 19 30100 1103 19 30 900 1103 2100   Of wheat 1103 21 00 000 ex 1103 29   Of other cereals : 1103 29 20    Of barley 1103 29 20 000 1103 29 30    Of oats 1103 29 30 000 1103 29 40 _ _ _ Of maize 1103 29 40 000 1104 Cereal grains otherwise worked (for example , hulled, rolled, flaked , pearled, sliced or kibbled), except rice of heading No 1006; germ of cereals , whole , rolled, flaked or ground: l  Rolled or flaked grains: ex 1104 11   Of barley: 110411 90    Flaked:  Of an ash content, referred to dry matter , not exceeding 1 % by weight and of a crude fibre content , referred to dry matter, not exceeding 0,9 % by weight  Other 110411 90 100 1104 11 90 900 ex 1104 12   Of oats: 110412 90    Flaked:  Of an ash content , referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 12 % and of which the peroxidase is virtually inactivated  Of an ash-content , referred to dry matter, not exeeding 2,3 % by weight, of a tegument content exceeding 0,1 % , but not exceeding 1,5 % , of a moisture content not exceeding 12 % and of which the peroxidase is virtually inactivated  Other 1104 12 90 100 1104 12 90 300 1104 12 90 900 ex i 104 19   Of other cereals : \ 110419 10    Of wheat 1104 19 10 000 1104 19 50    Of maize:  Flaked:  Of a fat content, referred to dry matter, not exceeding 0,9 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,7 % by weight  Of a fat content, referred to dry matter , exceeding 0,9% but not exceeding 1,3 % by weight and of a crude fibre content, referred to dry matter, not exceeding 0,8 % by weight  Of a fat content, referred to dry matter, exceeding 1,3 % but not exceeding 1,7 % by weight and of crude fibre content , referred to dry matter , not exceeding 1% by weight (*) ( s )  Other - Rolled    Other : 1104 19 50110 1104 19 50 130 1104 19 50 150 110419 50 190 1104 19 50 900 No L 331 / 10 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 1104 19 91     Flaked rice  Other worked grains (for example , hulled, pearled, sliced or kibbled): 1104 19 91 000 ex 1104 21   Of barley: 1104 21 10    Hulled (shelled or husked):  Of an ash content, referred to dry matter , not exceeding 1 % by weight and of a crude fibre content, referred to dry fhatter , not exceeding 0,9% by weight ( 2 )  Other (2 )' 1104 21 10 100 1104 21 10 900 1104 21 30    Hulled and sliced or kibbled ('Griitze' or 'grutten'):  Of an ash content, referred to dry matter , not exceeding 1 % by weight and of a crude fibre content, referred to dry matter , not exceeding 0,9% by weight ( 2 ) - Other (2 ) 1104 21 30 100 1104 21 30 900 1104 21 50    Pearled:  Of an ash content, referred to dry matter, not exceeding 1 % by weight (without talc)  first category ( 3 )  Of an ash content , referred to dry matter, not exceeding 1 % by weight (without talc)  second category ( 3 )  Other 1104 21 50 100 1104 21 50 300 1104 21 50 900 ex 1104 22   Of oats : 1104 22 10    Hulled (shelled or husked):  Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of tegument content not exceeding 0,5 % , of a moisture content not exceeding 11 % and ofwhich the peroxidase is virtually inactivated (2 )  Other (2 ) 1104 22 10 100 1104 22 10 900 1104 22 30    Hulled and sliced or kibbled ('Griitze' or 'grutten'):  Of an ash content, referred to dry matter, not exceeding 2,3 % by weight, of a tegument content not exceeding 0,1 % , of a moisture content not exceeding 11 % and of which the peroxidase is virtually inactivated (2 )  Other (2 ) 1104 22 30100 1104 22 30 900 1104 22 50    Pearled ( 3 ) 1104 22 50 000 ex 1104 23   Of maize (corn): 1104 23 10    Hulled (shelled or husked), whether or not sliced or kibbled:  Of a fat content, referred to dry matter , not exceeding 0,9% by weight and of a crude fibre content, referred to dry matter, not exceeding 0,6% by weight ('Griitze' or 'grutten') (2 ) ( s )  Of a fat content, referred to dry matter , exceeding 0 ,9 % but not exceeding 1 ,3 % by weight and of a crude fibre content, referred to drymatter, not exceeding 0,8 % byweight ('Griitze' or 'grutten') (2 ) ( 5 )  Other 1104 23 10 100 1104 23 10 300 1104 23 10 900 1104 29   Of other cereals :    Hulled (shelled or husked), whether or not sliced or kibbled: ex 1104 29 11     Of wheat , not sliced or kibbled (2 ) 1104 29 11 000 1104 29 15     Of rye 1104 2915 000 1104 29 19 Other    Not otherwise worked than kibbled: 1104 29 19 000 1104 29 91     Of wheat 1104 29 91 000 1104 29 95     Of rye 1104 29 95 000 1104 30  Germ of cereals , whole, rolled , flaked or ground: 1104 30 10   Of wheat 1104 30 10 000 1104 30 90   Of other cereals 1104 30 90 000 1107 Malt, whether or not roasted: ex 1107 10  Not roasted:   Of wheat : 29 . 11 . 90 Official Journal of the European Communities No L 331 / 11 CN code Description of goods Product code 1107 1011     In the form of flour   Other : 11071011 000 1107 10 91    In the form of flour 1107 10 91 000 1108 Starches; inulin :  Starches: 1108 1100   Wheat starch:  Of a starch content of not less than 85 % by weight 1108T 11 00 100  Other 1108 11 00 900 1108 12 00 *   Maize (corn ) starch:  Of a starch content of not less than 85 % by weight 1108 12 00 100  Other 1108 12 00 900 1108 13 00   Potato starch : l  Of a starch content of not less than 78 % by weight 1108 13 00 100  Other 1108 13 00 900 1108 14 00 *-  Manioc (cassava) starch: -  Of a starch content of not less than 85 % by weight 1108 14 00 100  Other 1108 14 00 900 1108 19   Other starches: 1108 19 10    Rice starch: \  Of a starch content of not less than 85 % by weight 1108 19 10 100  Other ^ ' 1108 19 10 900 1108 19 90    Other : v l  Of a starch content of not less than 85 % by weight 1108 19 90 100  Other 1108 19 90 900 1109 0000 Wheat gluten, whether or not dried:  Dried wheat gluten , of a protein content, referred to dry matter, of 82% or more by weight (Nx6,25) 1109 00 00 100  Other 1109 00 00 900 1702 Other sugars , including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artifical honey, whether or not mixed with natural honey; caramel : ' ex 1702 30  Glucose and glucose syrup , not containing fructose or containing in the dry state less than 20% by weight of fructose:   Other:    Containing in the dry state, 99 % or more by weight of glucose: 1702 30 51     In the form of white crystalline powder, whether or not agglomerated 1702 30 51 000 1702 30 59     Other    Other: 1702 30 59 000 1702 30 91 _ _ _ _ In the form of white crystalline powder, whether or not agglomerated 1702 30 91 000 1702 30 99 .     Other , 1702 30 99 000 ex 1702 40  Glucose and glucose syrup , containing in the dry state at least 20 % but less than 50 % by weight of fructose: 1702 40 90   Other 1702 40 90 000 ex 1702 90  Other, including invert sugar: 1702 90 50   Maltodextrine and maltodextrine syrup:  Maltodextrine, in the form of white crystalline powder, whether or not agglomerated 1702 9050 100 1  Other 1702 90 50 900   Caramel:    Other: t No L 331 / 12 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 1702 90 75     In the form of powder, whether or not agglomerated 1702 90 75 000 1702 90 79     Other 1702 90 79 000 2106 Food preparations not elsewhere specified or included: ex 2106 90  Other :   Flavoured or coloured sugar syrups:    Other : 2106 90 55     Glucose syrup and maltodextrine syrup 2106 90 55 000 2302 Bran, sharps and other residues , whether or not in the form ofpellets derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10  Of maize (corn): 2302 10 10   With a starch content not exceeding 35 % by weight 2302 10 10 000 230210 90   Other :  Of a starch content exceeding 35 % by weight , and not having undergone a denaturing process, or of a starch content exceeding 45% by weight and having undergone a denaturing process  Other 230210 90 100 2302 10 90 900 2302 20  Of rice : 2302 20 10   With a starch content not exceeding 35 % by weight 2302 20 10 000 2302 20 90   Other :  Of a starch content exceeding 35 % by weight , and not having undergone a denaturing process , or of a starch content exceeding 45% by weight and having undergone a denaturing process  Other 2302 20 90 100 2302 20 90 900 2302 30  Of wheat: 2302 30 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sievewith an aperture of 0,2 mm does not exceed 1 0 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 2302 30 10 000 2302 30 90   Other 2302 30 90 000 2302 40 2302 40 10  Of other cereals :   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sievewith an aperture of 0,2 mm does not exceed 10 % byweight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1 ,5 % by weight 2302 40 10 000 2302 40 90   Other 2302 40 90 000 ' 2303 Residues of starch manufacture and similar residues, beet-pulp , bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets : ex 2303 10  Residues of starch manufacture and similar residues:   Residues from themanufacture of starch frommaize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product: 2303 10 11    Exceeding 40% by weight:  Of 63 % or more by weight (N x 6,25)  Other 2303 1011 100 2303 10 11 900 (') The export refund is paid in respect of maize, groats and meal:  of which a percentage not exceeding 30% passes through a sieve with an aperture of 315 micrometres ,  of whidi a percentage not exceeding 5% passes through a sieve with an aperture of 150 micrometres , (2 ) 'Hulled grains* are grains corresponding to the definition given in the Annex to Commission Regulation (EEC) No 821 /68 (OJ No L 149 , 29. 6 . 1968 , p. 46). ( 3 ) 'Pearled grains' are grains corresponding to the definition given in the Annex to Regulation (EEC) No 821 /68 . (4 ) The analytical method to be used for the determination of the fatty matter content is that printed in Annex I (method A) to Commission Directive 84/4/EEC (OJ No L 15 , 18 . 1 . 1984 , p. 28 ). (5 ) The procedure to be followed for the determination of the fatty matter content is as follows:  the sample has to be crushed so that 90 % or more can pass through a sieve with an aperture of 500 micrometres and 100 % can pass through a sieve with an aperture of 1 000 micrometres ,  die analytical method to be used afterwards is that which is printed in Annex I (method A) to Directive 84 /4 /EEC. 29 . 11 . 90 Official Journal of the European Communities No L 331 / 13 4 . Malt CN code Description of goods Product code 1107 Malt , whether or not roasted: ex 1107 10  Not roasted :   Of wheat : I 110710 19    Other 11071019 000   Other : 1107 10 99    Other 110710 99 000 1107 20 00  Roasted 1107 20 00 000 No L 331 / 14 Official Journal of the European Communities 29 . 11 . 90 5 . Cereal-based compound feedingstuffs CN code Description of goods Product code 2309 Preparations of a kind used in animal feeding: ex 2309 10  Dog or cat food , put up for retail sale :   Containing starch, glucose, glucose syrup , maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup :     Containing no starch or containing 10% or less by weight of starch : 2309 10 11      Containing no milk products or containing less than 10% by weight of such products:  Compound feedingstuffs ( l ) of a cereal products ( 2 ) content by weight :  Not exceeding 5 % 2309 10 11 050  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5% (3 ) 2309 10 11 110  Other 2309 10 11 190  Exceeding 10% but not exceeding 20% :  Of a minimum content of maize exceeding 10 % ( 3 ) 2309 10 11 210  Other 2309 10 11 290 ''  Exceeding 20 % :  Of a minimum content of maize exceeding 20% ( 3 ) 2309 10 11 310  Other . 2309 10 11 390  Other preparations 2309 10 11 900 2309 10 13      Containing not less than 10 % but less than 50 % by weight of milk products :  Compound feedingstuffs (*) of a cereal products ( 2 ) content by weight : l  Not exceeding 5 % 2309 i0 13 050 .  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5% ( 3 ) 2309 10 13 110  Other 2309 10 13 190  Exceeding 10% but not exceeding 20% : \  Of a minimum content of maize exceeding 10% ( 3 ) 2309 10 13 210 l  Other 2309 10 13 290  Exceeding 20% :  Of a minimum content of maize exceeding 20% ( 3 ) 2309 10 13 310  Other 2309 10 13 390  Other preparations 2309 10 13 900     Containing more than 10 % but n&lt;5t more than 30 % by weight of starch : 2309 10 31      Containing no milk products or containing less than 10% by weight of such products: - Compound feedingstuffs (') of a cereal products ( 2 ) content by weight:  Not exceeding 5 % 2309 10 31 050  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5% ( 3 ) 2309 10 31 110  Other 2309 10 31 190  Exceeding 10% but not exceeding 20% :  Of a minimum content of maize exceeding 10% ( 3 ) 2309 10 31 210  Other . ' 2309 10 31 290  Exceeding 20 % but not exceeding 30 % :  Of a minimum content of maize exceeding 20% ( 3 ) 2309 10 31 310  Other 2309 10 3l 390 29 . 11 . 90 Official Journal of the European Communities No L 331 / 15 CN code Description of goods Product code 2309 10 31  Exceeding 30 % but not exceeding 40% : ' (cont'd)  Of a minimum content of maize exceeding 30% ( 3 ) 2309 10 31 410 l - Other 2309 10 31 490 l  Exceeding 40 % but not exceeding 50% : Il I  Of a minimum content of maize exceeding 40 % ( 3 ) 2309 10 31 510 I  Other 2309 10 31 590 \  Exceeding 50 % : Il  Of a minimum content of maize exceeding 50 % ( 3 ) 2309 10 31 610 \  Other 2309 10 31 690 l  Other preparations 2309 10 31 900 2309 10 33 _____ Containing not less than 10% but less than 50% by weight of milk products :  Compound feedingstuffs (') of a cereal products ( 2 ) content by weight : I l  Not exceeding 5 % 2309 10 33 050 I  Exceeding 5% but not exceeding 10 % : l  Of a minimum content of maize exceeding 5% ( 3 ) 2309 10 33 110 \  Other 2309 10 33 190 I  Exceeding 10 % but not exceeding 20% : Il I  Of a minimum content of maize exceeding 10 % ( 3 ) 2309 10 33210 l  'Other 2309 10 33 290 l  Exceeding 20% but not exceeding 30 % : \  Of a minimum content of maize exceeding 20% (3 ) 2309 10 33 310 l  Other 2309 10 33 390 \  Exceeding 30 % but not exceeding 40 % : I  Of a minimum content of maize exceeding 30 % (3 ) 2309 10 33 410 I  Other 2309 10 33 490 \  Exceeding 40% but not exceeding 50 % : \ \  Of a minimum content of maize exceeding 40% ( 3 ) 2309 10 33 510  Other 2309 10 33 590 l  Exceeding 50 % : \  Of a minimum content of maize exceeding 50% ( 3 ) 2309 10 33 610 \  Other 2309 10 33 690 I  Other preparations 2309 10 33 900 I     Containing more than 30 % by weight of starch: l 2309 10 51     Containing no milk products or containing less than 10% by weight of such products :  Compound feedingstuffs 0 ) of a cereal products ( 2 ) content by weight: I  Not exceeding 5 % 2309 10 51 050 I  Exceeding 5% but not exceeding 10% : I  Of a minimum content of maize exceeding 5% (3 ) 2309 10 51 110 I  Other 2309 10 51 190 I  Exceeding 10% but not exceeding 20 % : l l  Of a minimum content of maize exceeding 10% ( 3 ) 2309 10 51 210 \  Other 2309 10 51 290 \  Exceeding 20 % but not exceeding 30 % : l  Of a minimum content of maize exceeding 20% ( 3) 2309 10 51 310 \  Other 2309 10 51 390 l  Exceeding 30% but not exceeding 40% : l I  Of a minimum content of maize exceeding 30 % ( 3 ) 2309 10 51 410 \  Other 2309 10 51 490 \  Exceeding 40% but not exceeding 50 % : I l  Of a minimum content of maize exceeding 40% ( 3 ) 2309 10 51 510 f  Other 2309 10 51 590 No L 331 / 16 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code " 2309 10 51 (cont'd)  Exceeding 50 % but not exceeding 60 % :  Of a minimum content of maize exceeding 50% ( 3 ) 2309 10 51 610  Other ¢ 2309 10 51 690  Exceeding 60% but not exceeding 70 % :  Of a minimum content of maize exceeding 60 % ( 3 ) 2309 10 51 710  Other 2309 10 51 790  Exceeding 70 % : Il  Of a minimum content of maize exceeding 60 % (3) 2309 10 51 810 *  Other 2309 10 51 890  Other preparations 2309 10 51 900 2309 10 53     Containing not less than 10% but less than 50 % by weight of milk products :  Compound feedingstuffs (*) of a cereal products ( 2 ) content by weight: 1  Not exceeding 5 % 2309 10 53 050  Exceeding 5% but not exceeding 10 % : Il  Of a minimum content of maize exceeding 5 % ( 3 ) 2309 10 53 110  Other 2309 10 53 190 ,  Exceeding 10 % but not exceeding 20% : l  Of a minimum content of maize exceeding 10% (3) 2309 10 53 210  Other^ 2309 10 53 290  Exceeding 20 % but not exceeding 30% : l  Of a minimum content of maize exceeding 20 % ( 3 ) 2309 10 53 310  Other 2309 10 53 390  Exceeding 30 % but not exceeding 40% : \  Of a minimum content of maize exceeding 30 % ( 3 ) 2309 1053 410  Other 2309 10 53 490 l  Exceeding 40 % but not exceeding 50 % :  Of a minimum content of maize exceeding 40 % ( 3 ) 2309 10 53 510  Other 2309 10 53 590  Exceeding 50 % but not exceeding 60 % : \ -l  Of a minimum content of maize exceeding 50 % (3) 2309 10 53 610  Other 2309 10 53 690 l  Exceeding 60% but not exceeding 70% : \  Of a minimum content of maize exceeding 60 % (3) 2309 10 53 710 1  Other 2309 10 53 790  Exceeding 70% : \  Of a minimum content of maize exceeding 60% ( 3 ) 2309 10 53 810 - Other 2309 10 53 890  Other preparations 2309 10 53 900 ex 2309 90  Other:   Other:    Containing starch , glucose, glucose syrup , maltodextrine ormaltodextrine syrup fallingwithin subheadings 1702 30 51 to 1702 30 99 , 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch , glucose, glucose syrup , maltodextrine or maltodextrine syrup :      Containing no starch or containing 10 % or less by weight of starch : 2309 90 31       Containing no milk products or containing less than 10% by weight of such products :  Compound feedingstuffs ( x ) of a cereal products (2) content by weight: l  Not exceeding 5 % 2309 90 31 050 29 . 11 . 90 Official Journal of the European Communities No L 331 / 17 CN code Description of goods Product code 2309 90 31  Exceeding 5% but not exceeding 10 % : (cont'd)  Of a minimum content of maize exceeding 5 % ( 3) 2309 9031 110  Other 2309 90 31 190  Exceeding 10% but not exceeding 20% : \  Of a minimum content of maize exceeding 10% (3 ) 2309 90 31 210  Other 2309 90 31 290  Exceeding 20% : I  Of a minimum content of maize exceeding 20% (3 ) 2309 90 31 310  Other 2309 90 31 390  Other preparations 2309 90 31 900 2309 90 33       Containing not less than 10% but less than 50 % by weight of milk products :  Compound feedingstuffs ( J ) of a cereal product's (2 ) content by weight:  Not exceeding 5 % 2309 90 33 050 I  Exceeding 5% but not exceeding 10 % :  Of a minimum content of maize exceeding 5 % (3) 2309 90 33 110  Other 2309 90 33 190  Exceeding 10 % but not exceeding 20% : I  Of a minimum content of maize exceeding 10 % ( 3 ) 2309 90 33 210  Other 2309 90 33 290  Exceeding 20% :  Of a minimum content of maize exceeding 20% (3 ) 2309 90 33 310  Other 2309 90 33 390  Other preparations 2309 90 33 900      Containing more than 10% but not more than 30 % by weight of starch: 2309 90 41       Containing no milk products or containing less than 10 % by weight of such products :  Compound feedingstuffs ( J ) of a cereal product's (2 ) content by weight:  Not exceeding 5 % 2309 90 41 050 l  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5 % ( 3) 2309 90 41 110  Other 2309 90 41 190  Exceeding 10% but not exceeding 20% : |  Of a minimum content of maize exceeding 10 % ( 3 ) 2309 90 41 210  Other 2309 90 41 290  Exceeding 20% but not exceeding 30 % :  Of a minimum content of maize exceeding 20% (3 ) 2309 90 41 310  Other 2309 90 41 390  Exceeding 30 % but not exceeding 40% :  Of a minimum content of maize exceeding 30 % ( 3 ) 2309 90 41 410  Other 2309 90 41 490 \  Exceeding 40 % but not exceeding 50 % :  Of a minimum content ofmaize exceeding 40 % ( 3 ) 2309 90 41 510  Other 2309 90 41 590 \  Exceeding 50% :  Of a minimum content of maize exceeding 50 % ( 3 ) 2309 90 41 610  Other 2309 90 41 690  Other preparations 2309 90 41 900 No L 331 / 18 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 2309 90 43       Containing not less than 10% but less than 50% by weight of milk products :  Compound feedingstuffs (*) of a cereal product's ( 2 ) content by weight: ¢  Not exceeding 5 % 2309 90 43 050  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5 % ( 3 ) 2309 90 43 110 - Other 2309 90 43 190 \  Exceeding 10% but not exceeding 20% : \  Of a minimum content of maize exceeding 10% ( 3 ) 2309 90 43 210  Other 2309 90 43 290 l  Exceeding 20 % but not exceeding 30 % :  Of a minimum content of maize exceeding 20% (3 ) 2309 90 43 310  Other 2309 90 43 390  Exceeding 30% but not exceeding 40% : I  Of a minimum content of maize exceeding 30% ( 3 ) 2309 90 43 410 1  Other 2309 90 43 490  Exceeding 40% but not exceeding 50%:  Of a minimum content of maize exceeding 40% ( 3 ) 2309 90 43 510 - ¢  Other 2309 90 43 590  Exceeding 50 % :  Of a minimum content of maize exceeding 50% (3 ) 2309 90 43 610 \ - Other 2309 90 43 690  Other preparations 2309 90 43 900      Containing more than 30% by weight of starch : 2309 90 51       Containing no milk products or containing less than 10% by weight of such products :  Compound feedingstuffs (*) of a cereal product's (2 ) content by weight : -  Not exceeding 5 % 2309 90 51 050 l  Exceeding 5% but not exceeding 10% : l  Of a minimum content of maize exceeding 5 % (3) 2309 90 51 110 I  Other 2309 90 51 190  Exceeding 10% but not exceeding 20% :  Of a minimum content of maize exceeding 10% ( 3 ) 2309 90 51 210 I  Other 2309 90 51 290 I  Exceeding 20% but not exceeding 30% :  Of a minimum content of maize exceeding 20% ( 3 ) 2309 90 51 310  Other 2309 90 51 390 l  Exceeding 30 % but not exceeding 40 % : l  Of a minimum content of maize exceeding 30% (3 ) 2309 90 51 410  Other 2309 90 51 490  Exceeding 40% but not exceeding 50% : I  Of a minimum content of maize exceeding 40% (3 ) 2309 90 51 510 I - Other 2309 90 51 590  Exceeding 50% but not exceeding 60% : I  Of a minimum content of maize exceeding 50% (3 ) 2309 90 51 610 - Other 2309 90 51 690  Exceeding 60% but not exceeding 70% :  Of a minimum content of maize exceeding 60% ( 3 ) 2309 90 51 710  Other 2309 90 51 790 l  Exceeding 70% :  Of a minimum content of maize exceeding 60% ( 3 ) 2309 90 51 810 l  Other 2309 90 51 890 l  Other preparations 2309 90 51 900 29 . 11 . 90 Official Journal of the European Communities No L 331 / 19 CN code Description of goods Product code 2309 90 53 Containing not less than 10 % but less than 50 % by weight of milk products :  Compound feedingstuffs ( J ) of a cereal product's (2 ) content by weight :  Not exceeding 5 %  Exceeding 5% but not exceeding 10% :  Of a minimum content of maize exceeding 5 % ( 3)  Other  Exceeding 10 % but not exceeding 20 % :  Of a minimum content of maize exceeding 10 % ( 3 )  Other  Exceeding 20% but not exceeding 30 % :  Of a minimum content of maize exceeding 20 % &lt; 3 )  Other  Exceeding 30 % but not exceeding 40 % :  Of a minimum content of maize exceeding 30% ( 3 )  Other  Exceeding 40% but not exceeding 50 % :  Of a minimum content of maize exceeding 40% ( 3 )  Other  Exceeding 50 % but not exceeding 60 % :  Of a minimum content of maize exceeding 50 % ( 3 )  Other  Exceeding 60 % but not exceeding 70 % :  Of a minimum content of maize exceeding 60% ( 3 )  Other  Exceeding 70% :  Of a minimum content of maize exceeding 60 % ( 3 ) '  Other  Other preparations 2309 90 53 050 2309 90 53 110 2309 90 53 190 2309 90 53 210 2309 90 53 290 2309 90 53 310 2309 90 53 390 2309 90 53 410 2309 90 53 490 2309 90 53 510 2309 90 53 590 2309 90 53 610 2309 90 53 690 2309 90 53 710 2309 90 53 790 2309 90 53 810 2309 90 53 890 2309 90 53 900 (*) -Covered by Council Regulation (EEC) No 2743 /75 (OJ No L 281 , 1 . 11 . 1975, p. 60). (2 ) 'Cereal products' means the products falling within subheadings 0709 90 60 and 0712 90 19 , Chapter 10 , and heading Nos 1101 , 1102, 1103 and 1104 (excluding subheading 1104 30) of the combined nomenclature . ( 3 ) In so far as thisminimum is observed, these refunds shall , at the request ofthe party concerned, also applywhere the cereal products' content exceeds the maximum specified on the same line . No L 331 /20 Official Journal of the European Communities 29 . 11 . 90 6 . Beef and veal CN code Description of goods Product code 0102 Live bovine animals: 0102 10 00  Pure-bred breeding animals :  Females :  With a live weight less than 250 kg 010210 00110  Other 0102 10 00 190  Males:  With a live weight less than 300 kg 0102 10 00 310  Other 0102 10 00 390 0102 90  Other:   Domestic species:    Of a weight exceeding 220 kg: 0102 90 31     Heifers (Female bovines that have never calved):  With a live weight less than 250 kg 0102 90 31 100  Other 0102 90 31 900 0102 90 33     Cows :  With a live weight less than 250 kg 0102 90 33 100  Other 0102 90 33 900 0102 90 35     Bulls :  With a live weight less than 300 kg 0102 90 35 100  Other 0102 90 35 900 0102 90 37     Steers (bullocks ): - With a live weight less than 300 kg 0102 90 37 100  Other 0102 90 37 900 0201 Meat of bovine animals , fresh or chilled: 0201 10  Carcases and half-carcases: 0201 10 10   Of a weight not exceeding 136 kg for carcases or of a weight not exceeding 68 kg for 1 half-carcases: I - The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs 0201 10 10 100  Other 0201 10 10 900 0201 10 90   Of a weight exceeding 136 kg for carcases or of a weight exceeding 68 kg for half-carcases :  The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and l shoulder but with more than 10 ribs : l  From male adult bovine animals (*) 0201 10 90110  Other 0201 10 90 190  Other:  From male adult bovine animals (*) 0201 10 90 910  Other 0201 10 90 990 0201 20  Other cuts with bone in : .  'Compensated' quarters : 0201 20 21    Of a weight not exceeding 68 kg 0201 20 21 000 0201 20 29    Of a weight exceeding 68 kg:  From male adult bovine animals (*) 0201 20 29 100  Other 0201 20 29 900   Unseparated or separated forequarters : \ 0201 20 31    Of a weight not exceeding 60 kg for unseparated forequarters or of a weight not exceeding 30 kg for separated forequarters 0201 20 31 000 29 . 11 . 90 Official Journal of the European Communities No L 331 / 21 CN code Description of goods Product code 0201 20 39    Of a weight exceeding 60 kg for unseparated forequarters or of a weight exceeding 30 kg for separated forequarters: ,  From male adult bovine animals (*) 0201 20 39 100  Other 0201 20 39 900   Unseparated or separated hindquarters : I 0201 20 51    Of a weight not exceeding 75 kg for unseparated hindquarters or of a weight not exceeding 40 kg for separated hindquarters :  With a maximum of nine ribs or pairs of ribs 0201 20 51 100  With more than nine ribs or pairs of ribs 0201 20 51 900 0201 20 59    Of a weight exceeding 75 kg for unseparated hindquarters or of a weight exceeding 40 kg for separated hindquarters :  With a maximum of nine ribs or pairs of ribs :  From male adult bovine animals (*) 0201 20 59 110  Other 0201 20 59 190  With more than nine ribs or pairs of ribs:  From male adult bovine animals (') 0201 20 59 910  Other 0201 20 59 990 0201 20 90   Other : l  the weight of bone does not exceed one-third of the weight of the cut 0201 20 90 700  Other, with bone in 0201 20 90 900 0201 30 00  Boneless :'  Boneless cuts exported to the USA under the conditions laid down in Commission Regulation (EEC) No 2973 /79 (4 ) 0201 30 00 050  From the hindquarters ofmale adult bovine animals with a maximum of nine ribs or nine pairs of ribs (2 ), each piece individually wrapped 0201 30 00 100  Other boned cuts each piece individually wrapped 0201 30 00 150  Other , including minced meat, with a lean meat content (excluding fat) of 78 % or more ( s ) 0201 30 00 190  Other « ' 0201 30 00 900 0202 Meat of bovine animals, frozen: 0202 10 00  Carcases and half-carcases :  The front part of a carcase or of a half carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs 0202 10 00 100  Other 0202 10 00 900 0202 20  Other cuts, with bone in: ex 0202 20 10  'Compensated' quarters , except for those exported under Commission Regulation (EEC) No 1682 /90 ( ») 0202 20 10 000 ex 0202 20 30   Unseparated or separated forequarters , except for those exported under Regulation (EEC) No 1682/90 ( ») 0202 20 30 000 ex 0202 20 50   Unseparated or separated hindquarters :  With a maximum ofnine ribs or pairs of ribs , except for thse exported under Regulation (EEC) No 1682/90 ( ») 0202 20 50 100  With more than nine ribs or pairs of ribs 0202 20 50 900 0202 20 90   Other:  The weight of bone not exceeding one-third of the weight of the cut 0202 20 90 100  Other 0202 20 90 900 No L 331 /22 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 0202 30  Boneless : 0202 30 90   Other :  Boned cuts exported to the United States of America under the conditions laid down in Regulation (EEC) No 2973 /79 ( 4 ) 0202 30 90 100 \  Boned cuts, excluding boned cuts exported under Commission Regulations (EEC) No 243 / 90 (7 ), (EEC) No 676 /90 ( 8 ) and 1680/90 ( 10 ), each piece individually wrapped 0202 30 90 300 I  Other, including minced meat , with a lean meat content (excluding fat) of 78% or l more (e ) 0202 30 90 500  Other 0202 30 90 900 0206 Edible offal of bovine animals, swine, sheep , goats , horses, asses, mules or hinnies, fresh , chilled' or frozen : 0206 10  Of bovine animals , fresh or chilled:   Other: 0206 10 95    Thick skirt and thin skirt 0206 10 95 000 l  Of bovine animals , frozen: 0206 29   Other : . i Other : 0206 29 91     Thick skirt and thin skirt 0206 29 91 000 0210 Meat and edible meat offal , salted , in brine , dried or smoked; edible flours and meals of meat or meat offal : 0210 20  Meat of bovine animals : ' 0210 20 90   Boneless :  Salted and dried 0210 20 90 100  Salted, dried and smoked 0210 20 90 300  In brine ( 3 ) 0210 20 90 500  Other 0210 20 90 900 1602 Other prepared or preserved meat , meat offal or blood : 1602 50  Of bovine animals : 1602 50 10   Uncooked; mixtures of cooked meat or offal and uncooked meat or offal :    Uncooked ; not containing meat other than that of animals of the bovine species : - - - - Containing by weight the following percentages of bovine meats (excluding offal and fats) - 90 % or more 1602 50 10 120  80% or more, but less than 90 % 1602 50 10 140 l  60 % or more, but less than 80 % 1602 50 10 160  40% or more, but less than 60 % 1602 50 10 180  less than 40 % 1602 50 10 200    Other :     Containing by weight 80% or more ofmeat or meat offal , of any kind , including fats of any kind or origin: 1602 50 10 240     Containing by weight 40 % or more but less than 80 % of meat or meat offal , of any kind, l including fats of any kind or origin: 1602 50 10 260     Containing byweight less than 40% ofmeat or meat offal , of any kind , including fats of any kind or origin: 1602 50 10 280 1602 50 90   Other : \    Not containing meat or other than that of animals of the bovine species :     Containing by weight the following percentages of bovine meats (excluding offal and fat )      90% or more:       Products complying with the conditions laid down in Commission Regulation (EEC) I No 2388 / 84 (*) 1602 50 90 120       Other: 1602 50 90 170 29 . 11 . 90 Official Journal of the European Communities No L 331 /23 CN code Description of goods Product code 1602 50 90 _____ 80 % or more , but less than 90% : (cont'd)       Products complying with the conditions laid down in Regulation (EEC) No 2388 / 84 ( 5 ) 1602 SO 90 320       Other 1602 50 90 370      60 % or more , but less than 80 % : .\       Products complying with the conditions laid down in Regulation (EEC) No 2388 / 84 ( 5 ) 1602 50 90 520 l       Other 1602 50 90 570      40 % or more , but less than 60 % 1602 50 90 610 I      20% or more , but less than 40 % 1602 50 90 620      Less than 20% 1602 50 90 630 l    Other _ _ _ _ Containing by weight 80 % or more ofmeat or meat offal , of any kind , including fats of any kind or origin 1602 50 90 600     Containing by weight 40 % or more but less than 80 % of meat of meat offal , of any kind , including fats of any kind or origin : 1602 50 90 800     Containing byweight less than 40 % ofmeat ormeat offal , of any kind, including fats of any \ kind or origin : 1602 50 90 900 (') Entry within this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EEC) No 32/ 82 (OJ No L 4, 8 . 1 . 1982, p. 11 ). i ( 2 ) Entry within this subheading is subject to compliance with the conditions laid down in Commission Regulation (EEC) No 1964/ 82 (OJ No L 212, 21 . 7. 1982, p. 48 ). ( 3 ) The refund on beef in brine is granted on the net weight of the meat after deduction of the weight of the brine . ( «) OJ No L 336, 29 . 12 . 1979 , p. 44 . ( s ) OJ No L 221 , 18 . 8 . 1984, p. 28 . (*) The lean bovine meat content excluding fat is determined in accordance with the procedure described in die Annex to Commission Regulation (EEC) No 2429 / 86 (OJ No L 210, 1 . 8 . 1986, p . 39). ( 7) OJ No L 27 , 31 . 1 . 1990, p. 8 . (") OJ No L 75 , 21 . 3 . 1990, p. 8 . ( ») OJ No L 157, 22. 6 . 1990 , p. 26 . ( l0 ) OJ No L 157, 22 . 6 . 1990 , p . 18 . NB: Article 7 ofCouncil Regulation (EEC) No 885/68 (OJ No L 156, 4 . 7 . 1968 , p. 2) provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries . No L 331 /24 Official Journal of the European Communities 29 . 11 . 90 7 . Pigmeat - CN code Description of goods Product code 0103 Live swine:  Other : ex 0103 91   Weighing less than 50 kg: 0103 91 10    Domestic species 0103 91 10 000 ex 0103 92   Weighing 50 kg or more: I    Domestic species : 0103 92 19     Other 0103 92 19 000 0203 Meat of swine, fresh, chilled or frozen:  Fresh or chilled: ex 0203 11   Carcases and half-carcases: 0203 11 10    Of domestic swine 0203 11 10 000 ex 0203 12   Hams (legs), shoulders and cuts (parts) thereof, with bone in : I    Of domestic swine: 0203 12 11     Legs and parts thereof 0203 12 11 000 0203 12 19     Shoulders and parts thereof 0203 12 19 000 ex 0203 19   Other: \    Of domestic swine: 0203 19 11     Fore-ends and parts thereof 0203 1911 000 0203 19 13 _ _ _ _ Loins and parts thereof 0203 19 13 000 0203 19 15     Bellies (streaky) and parts thereof 0203 19 15 000     Other: 0203 19 55      Boneless: 0203 19 55      Boneless: I  Legs, fore-ends, shoulders or loins , and parts thereof, derinded and defatted, with a I maximum layer of 3 mm fat, vaccum packet (*) 0203 19 55 120  Other legs, fore-ends, shoulders or loins , and parts thereof (*) 0203 19 55 190  Bellies , and parts thereof, derinded and defatted , with a maximum layer of7 mm fat, I vacuum packed ( J ) 0203 19 55 310 I  Other bellies and parts thereof, derinded (*) 0203 19 55 390 \  Other 0203 19 55 900  Frozen : ex 0203 21   Carcases and half-carcases: 0203 21 10    Of domestic swine 0203 21 10 000 ex 0203 22   Hams (legs), shoulders and cuts (parts) thereof, with bone in: l    Of domestic swine: 0203 22 11     Legs and parts thereof 0203 22 11 000 0203 22 19     Shoulders and parts thereof 0203 22 19 000 ex 0203 29   Other: I    Of domestic swine: 0203 29 11     Fore-ends and parts thereof 0203 29 11 000 0203 29 13     Loins and parts thereof 0203 29 13 000 0203 29 15     Bellies (streaky) and parts thereof 0203 29 15 000 \     Other : 0203 29 55      Boneless : I  Legs; fore-ends, shoulders or loins , and parts thereof, derinded and defatted with a maximum layer of 3 mm fat (*) 0203 29 55 120 I  Other legs, fore-ends, shoulders or loins , and parts thereof (*) 0203 29 55 190 29 . 11 . 90 Official Journal of the European Communities No L 331 /25 CN code Description of goods Product code 0203 29 55 (cont'd)  Bellies and parts thereof, derinded and defatted, with a maximum layer of 7 mm fat (') 0203 29 55 310 l  Other bellies and parts thereof, derinded (') 0203 29 55 390  Other 0203 29 55 900 0210 Meat and edible meat offal , salted , in brine , dried or smoked; edible flours and meals of meat or meat offal :  Meat of swine: ex 0210 11   Hams, shoulders and cuts (parts) thereof, with bone in :    Of domestic swine:     Salted or in brine: 0210 11 11      Hams and parts thereof     Dried or smoked: 021011 11 000 0210 11 31     . Hams and parts thereof:  'Prosciutto di Parma', 'Prosciutto di San Daniele' (2 ) 0210 11 31 100 \ - Other 0210 11 31 900 ex 0210 12   Bellies (streaky) and cuts (parts) thereof:    Of domestic swine: l 0210 1211     Salted or in brine 0210 12 11 000 0210 12 19     Dried or smoked 0210 12 19 000 ex 0210 19   Other:    Of domestic swine :     Salted or in brine: 0210 19 40      Loins and parts thereof      Other : 0210 19 40 000 0210 19 51       Boneless: l  Hams, fore-ends , shoulders or loins, and parts thereof (') 0210 19 51 100  Bellies and parts thereof, derinded (') 0210 19 51 300  Other 0210 19 51 900     Dried or smoked:      Other : 0210 19 81       Boneless : i  'Prosciutto di Parma', 'Prosciutto di San Daniele', and parts thereof (2 ) 0210 19 81 100  Hams, fore-ends, shoulders or loins, and parts thereof (') 0210 19 81 300  Other 0210 19 81 900 1601 00 Sausages and similar products , of meat, meat offal or blood; food preparations based on these products: 16010010  Of liver:  Suitable for human consumption ( 6 ) 1601 00 10 100  Other 1601 00 10 900  Other ( 8 ): 1601 00 91   Sausages, dry or for spreading, uncooked ( 4 ) ( 6 ): \  Suitable for human consumption 1601 00 91 100  Other 1601 00 91 900 1601 00 99 Other ( 3 )( «): \  Suitable for human consumption 160100 99100  Other 1601 00 99 900 1602 Other prepared or preserved meat , meat offal or blood: 1602 10 00  Homogenized preparations 1602 10 00 000 No L 331 /26 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code ex 1602 20  Of liver of any animal : 1602 20 90 Other:  Suitable for human consumption 1602 20 90 100  Other 1602 20 90 900  Of swine: ex 1602 41   Hams and cuts (parts) thereof: 1602 41 10    Of domestic swine:  Suitable for human consumption:  Uncooked , and mixtures of cooked and uncooked meat ( 5 ) ( 7 ) 1602 41 10 100  Other ( 7):  Containing by weight 80 % or more of meat andfat ( 8 ) ( ® ) 1602 41 10 210 l - Other ( ») 1602 41 10 290  Other 1602 41 10 900 ex 1602 42   Shoulders and cuts (parts) thereof: 1602 42 10    Of domestic swine:  Suitable for human consumption: I  Uncooked , and mixtures of cooked and uncooked meat ( J ) ( 7 ) 1602 42 10 100 l  Other ( 7 ):  Containing by weight 80 % or more of meat and fat ( 8 ) ( 9 ) 1602 42 10 210 l  Other ( 9 ) 1602 42 10 290 I  Other 1602 42 10 900 ex 1602 49   Other, including mixtures: _ _ _ Of domestic swine:     Containingbyweight 80% or more ofmeat or meat offal , of any kind, including fats of any kind or origin: 1602 4911      Loins (excluding collars) and parts thereof, including mixtures of loins and hams ( 10 ):  Suitable for human consumption: I  Uncooked , and mixtures of cooked and uncooked meat ( 5 ) ( 7 ) 1602 49 11 110 - Other ( 7)( 8 ) 1602 49 11 190  Other 1602 49 11 900 1602 49 13 _____ Collars and parts thereof, including mixtures of collars and shoulders ( 10):  Suitable for human consumption:  Uncooked , and mixtures of cooked and uncooked meat ( 5 ) ( 7 ) 1602 49 13 110 - Other ( 7)( 8 ) 1602 49 13 190  Other 1602 49 13 900 1602 49 15      Other mixtures containing hams , shoulders, loins or collars , and parts thereof ( 10):  Suitable for human consumption:  Uncooked , and mixtures of cooked and uncooked meat ( s ) ( 7 ) 1602 49 15 110 - Other ( 7)( 8 ) 1602 49 15 190  Other 1602 49 15 900 1602 49 19      Other ( 10): (  Suitable for human consumption:  Uncooked , and mixtures of cooked meat or offal and uncooked meat or offal (*) ( 7 ) 1602 49 19 110 - Other ( 7 ) ( 8 ) 1602 49 19 190  Other 1602 49 19 900 1602 49 30     Containing by weight 40 % or more but less than 80 % of meat or meat offal , of any kind , including fats of any kind or origin ( 7 ) ( 8 ) ( 10 ): \  Suitable for human consumption 1602 49 30 100  Other 1602 49 30 900 29 . 11 . 90 Official Journal of the European Communities No L 331 /27 CN code Description of goods Product code 1602 49 50     Containing by weight less than 40% ofmeat ormeat offal , of any kind, including fats of any kind or origin ( 7 ) ( 10 ): I  Suitable for human consumption 1602 49 50 100 - Other * 1602 49 50 900 ex 1602 90  Other, including preparations of blood of any animal : 1602 90 10   Preparations of blood of any animal : l  Suitable for human consumption 1602 90 10 100  Other 1602 90 10 900 1902 Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared , such as spaghetti , macaroni , noodles, lasagne, gnocchi , ravioli , cannelloni , couscous, whether or not prepared: ex 1902 20  Stuffed pasta , whether or not cooked or otherwise prepared: 1902 20 30   Containing more than 20 % by weight of sausages and the like, ofmeat and meat offal of any kind , including fats of any kind or origin :  Suitable for human consumption 1902 20 30 100  Other 1902 20 30 900 [ 1 ) I he products may be classified in this subheading only it the size and the characteristics or the coherent muscle tissue enable them to be identified as coming from the primary cuts mentioned. The expression 'parts thereof applies to products with a net unit weight of at least 100 grams or to products cut into uniform slices coming from the same primary cut which are packed together in the natural consecutive order with a net overall weight of at least 100 grams . ( 2 ) Only those products for which the name is certified by the competent authorities of the producing Member State can benefit from this refund. (3 ) The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduction of weight of this liquid . ( 4 ) The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage . ( 5 ) The term 'uncooked' shall apply to products whi £h have not been subjected to any heat-treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation ofmeat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. [') If composite food preparations ( including prepared dishes)&lt;containing sausages, are classified within heading No 1 601 because of their composition, the refund is granted only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin , which make part of these preparations . (7 ) The refund on products containing bones is granted on the net weight of the product after deduction of the weight of the bones . [*) The granting of the refund is subject to the compliance with the conditions laid down in Commission Regulation (EEC) No 171 /78 (OJ No L 25 , 31.1 . 1978 , p. 21 ). At the time of the conclusion of customs export formalities the exporter shall declare in writing that the products in question fulfill these conditions . [') The meat and fat content is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EEC) No 1583 / 89 (OJ No L156, 8.6 . 1989 , p. 13 ). 10) The content ofmeat or meat offal , of any kind , including fats of any kind or origin, is to be determined in accordance with the analysis procedure in the Annex to Commission Regulation (EEC) No 226/ 89 (OJ No L 29 , 31 . 1 . 1989 , p. 11 ). No L 331 /28 Official Journal of the European Communities 29 . 11 . 90 8 . Poultrymeat CN code Description of goods Product code ex 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese , turkeys and guinea fowls :  Weighing not more than 185 g: | 0105 11 00   Fowls of the species Gallus domesticus 0105 11 00 000 0105 19   Other: 0105 19 10    Geese and turkeys 0105 19 10 000 0105 19 90    Ducks and guinea fowls  Other: 0105 19 90 000 0105 91 00   Fowls of the species Gallus domesticus 0105 91 00 000 0207 Meat and edible offal , of the poultry of heading No 0105 , fresh , chilled or frozen: ex 0207 10  Poultry not cut in pieces, fresh or chilled :   Fowls of the species Gallus domesticus: 0207 10 11    Plucked and gutted , with heads and feet , known as '83 % chickens' 0207 10 11 000 0207 10 15    Plucked and drawn, without heads and feet but with necks , hearts, livers and gizzards , known as '70 % chickens' 0207 10 15 000 0207 10 19    Plucked and drawn, without heads and feet and without necks , hearts , livers and gizzards , known as '65 % chickens', or otherwise presented  '65% chickens'  Otherwise presented   Turkeys: 0207 10 19 100 0207 10 19 900 0207 10*31    Plucked and drawn, without heads and feet but with necks , hearts, livers and gizzards, known as '80 % turkeys' 0207 10 31 000 0207 10 39    Plucked and drawn, without heads and feet and without necks , hearts , livers and gizzards , known as '73 % turkeys', or otherwise presented   Ducks: 0207 10 39 000 0207 10 51    Plucked , bled , gutted but not drawn, with heads and feet, known as '85% ducks' 0207 10 51 000 0207 10 55    Plucked and drawn, without heads and feet but with necks , hearts, livers and gizzards , known as '70 % ducks' 0207 10 55 000 0207 10 59    Plucked and drawn , without heads and feet and without necks , hearts , livers and gizzards , known as '63 % ducks', or otherwise presented  Poultry not cut in pieces, frozen: 0207 10 59 000 0207 21   Fowls of the species Gallus domesticus: 0207 21 10    Plucked and drawn, without heads and feet but with necks , hearts, livers and gizzards, known as '70% chickens' 0207 21 10 000 0207 21 90    Plucked and drawn, without heads and feet and without necks , hearts , livers and gizzards , known as '65 % chickens', or otherwise presented:  '65% chickens'  Otherwise presented 0207 21 90 100 ­ 0207 21 90 900 0207 22   Turkeys: 0207 22 10    Plucked and drawn, without heads and feet but with necks , hearts, livers and gizzards, known as '80% turkeys' 0207 22 10 000 0207 22 90    Plucked and drawn , without heads and feet and without necks , hearts , livers and gizzards , known as '73% turkeys', or otherwise presented 0207 22 90 000 ex 0207 23   Ducks, geese and guinea fowls:    Ducks: 0207 23 11     Plucked and drawn , without heads and feet but with necks , hearts, livers and gizzards , known as *70 % ducks' 0207 23 11 000 0207 23 19     Plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards , known as '63 % ducks', or otherwise presented  Poultry cuts and offal ( including livers), fresh or chilled: 0207 23 19 000 29 . 11 . 90 Official Journal of the European Communities No L 331 /29 CN code Description of goods Product code ex 0207 39 0207 39 11 0207 39 13 0207 39 15 0207 39 21 0207 39 23 0207 39 25 0207 39 11 110 0207 39 11 190 0207 3911 910 0207 39 11 990 0207 39 13 000 0207 39 15 000 0207 39 21 000 0207 39 23 000 0207 39 25 100 0207 39 25 200 0207 39 25 300 0207 39 25 400 0207 39 25 900 Other:  Of fowls of the species Gallus domesticus:   Cuts:    Boneless :  Homogenized meat, including mechanically recovered meat:  In the proportion ofwater : protein not exceeding 4 ,3 and in the proportion of fat content : protein not exceeding 1,2 ( 1 )  Other  Other:  Rumps  Other    With bone in:     Halves and quarters     Whole wings , with or without tips     Breasts and cuts thereof     Legs and cuts thereof     Other:  Halves or quarters without the rump  Cuts consisting ofwhole leg or part of a leg and part of the back, where theweight of the part of the back does not exceed 25 % of the total weight  Cuts consisting of both unseparated hindquarters , with or without the rump  Cuts consisting of the two wings and a part of the back, where the weight of the part of the back does not exceed 45 % of the total weight  Other  Of turkeys:   Cuts:    Boneless :  Homogenized meat, including mechanically recovered meat:  In the proportion ofwater : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 ( J )  Other  Other:  Rumps  Other    With bone in :     Halves or quarters     Whole wings , with or without tips     Breasts and cuts thereof     Legs and cuts thereof: _ _ _ _ _ Drumsticks and cuts of drumsticks _ _ _ _ _ Other     Other:  Turkey wing cuts comprising either the humerus or the radius and/or ulna, without the wing tip  Other  Of ducks , geese and guinea fowls :   ¢ Cuts :    Boneless :     Of ducks and guinea fowls :  Homogenized meat, including mechanically recovered meat:  In the proportion ofwater : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (*)  Other 0207 39 31 0207 39 31 110 0207 39 31 190 0207 39 31 910 0207 39 31 990 0207 39 33 000 0207 39 35 000 0207 39 41 000 0207 39 43 000 0207 39 45 000 0207 39 33 0207 39 35 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 47 100 0207 39 47 900 0207 39 55 0207 39 55 110 0207 39 55 190 No L 331 /30 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 0207 39 55 (cont'd) 0207 39 55 910 0207 39 55 990 0207 39 57 000 0207 39 65 000 0207 39 73 000 0207 39 77 000 0207 41 10 110 0207 41 10 190 0207 41 10 910 0207 41 10 990  Other:  Rumps  Other _  _ _ _ With bone in :       Halves or quarters:        Of ducks       Whole wings , with or without tips       Breasts and cuts thereof:        Of ducks and guinea fowls       Legs and cuts thereof:        Of ducks and guinea fowls  Poultry cuts and offal other than livers , frozen:   Of fowls of the species Gallus domesticus:    Cuts :     Boneless :  Homogenized meat , including mechanically recovered meat :  In the proportion of water : protein not exceeding 4,3 and in the proportion of fat content : protein not exceeding 1,2 C 1 )  Other  Other:  Rumps  Other     With bone in :      Halves or quarters      Whole wings , with or without tips      Breasts and cuts thereof      Legs and cuts thereof  -   - Other:  Halves or quarters without the rump  Cuts consisting of whole leg or part of a leg and part of the back, where the weight of the part of the back does not exceed 25 % of the total weight  Cuts consisting of both unseparated hindquarters, with or without the rump  Cuts consisting of the two wings and a part of the back , where the weight of the part of the back does not exceed 45 % of the total weight  Other   Of turkeys :    Cuts :     Boneless :  Homogenized meat , including mechanically recovered meat :  In the proportion of water : protein not excfieding 4,3 and in the proportion of fat content : protein not exceeding 1,2 (*)  Other  Other:  Rumps  Other     With bone in: _ _ _ _ _ Halves or quarters      Whole wings, with or without tips      Breasts and cuts thereof      Legs and cuts thereof:       Drumsticks and cuts thereof 0207 41 11 000 0207 41 21 000 0207 41 41 000 0207 41 51 000 , 0207 39 57 0207 39 65 0207 39 73 0207 39 77 ex 0207 41 0207 41 10 0207 41 11 0207 41 21 0207 41 41 0207 41 51 0207 41 71 ex 0207 42 0207 42 10 0207 42 11 0207 42*21 0207 42 41 0207 42 51 0207 41 71 100 0207 41 71 200 0207 41 71 300 0207 41 71 400 0207 41 71 900 0207 42 10 110 0207 42 10 190 0207 42 10 910 0207 42 10 990 0207 42 11 000 0207 42 21 000 0207 42 41 000 0207 42 51 000 , 29 . 11 . 90 Official Journal of the European Communities No L 331 / 31 CN code Description of goods Product code 0207 42 59       Other 0207 42 59 000 0207 42 71      Other : l  Turkey wing cuts comprising either the humerus or the radius and /or ulna, without the wing tip 0207 42 71 100  Other 0207 42 71 900 ex 0207 43   Of ducks , geese or guinea fowls:    Cuts :     Boneless : 0207 43 15      Of ducks and guinea fowls :  Homogenized meat, including mechanically recovered meat: I  In the proportion ofwater : protein not exceeding 4 ,3 and in the proportion of fatcontent : protein not exceeding 1,2 (*) 0207 43 15 110  Other 0207 43 15 190  Other : \  Rumps 0207 43 15 910 \  Other 0207 43 15 990 I     With bone in:      Halves or quarters : 0207 43 21       Of ducks 0207 43 21 000 0207 43 31      Whole wings , with or without tips      Breasts and cuts thereof: 0207 43 31 000 0207 43 53       Of ducks and guinea fowls _____ Legs and cuts thereof: 0207 43 53 000 0207 43 63       Of ducks and guinea fowls 0207 43 63 000 1602 Other prepared or preserved meat , meat offal or blood:  Of poultry of heading No 0105 : 1602 39   Other:    Containing 57% or more by weight of poultrymeat or offal ( 2 ): 1602 39 11     Uncooked:  Whole fowls of the species Gallus domesticus; cuts thereof (excluding offals) as described under subheadings 0207 39 11 and 0207 41 10 (excluding homogenized meat, including mechanically recovered meat), and subheadings 0207 39 13,21 and 23 and 020741 11 , 41 and 51 1602 39 11 100 \  Other 1602 39 11 900 (*) Water, protein and fat contents shall be determined in accordance with recognized ISO (International Organization for Standardization) methods as set out below: Water: ISO 1442-1973 ; Protein: Multiplication of the nitrogen content , determined in accordance with ISO 937-1978 , by the factor 6,25 ; Fat: ISO 1443-1973 . (2 ) For the purpose of determining the percentage of poultrymeat the weight of any bones shall be disregarded . No L 331 /32 Official Journal of the European Communities 29 . 11 . 90 9 . Eggs CN code Description of goods Product code ex 0407 00 Birds' eggs, in shell , fresh , preserved or cooked :  Of poultry: \   For hatching (*): 0407 0011    Of turkeys or geese 0407 00 11 000 0407,00 19    Other 0407 00 19 000 0407 00 30   Other 0407 00 30 000 0408 Birds' eggs , not in shell , and egg yolks fresh , dried, cooked by steaming or by boiling inwater , moulded , frozen Or otherwise preserved , whether or not containing added sugar or other sweetening matter ; - Egg yolks : ex 0408 11   Dried: 0408 11 10    Suitable for human consumption 0408 11 10 000 ex 0408 19   Other:    Suitable for human consumption: 0408 19 11     Liquid 0408 19 11 000 0408 19 19     Frozen 0408 19 19 000  Other: ex 0408 91   Dried: 0408 91 10    Suitable for human consumption 0408 91 10 000 ex 0408 99   Other : 0408 99 10  Suitable for human consumption 0408 99 10 000 (') Applies only to poultry eggs which fulfil the conditions stipulated by the competent authorities of the European Communities and on which are stamped the identifying number of the producer establishment and/or other particulars as provided for in Article 5 (4 ) of Council Regulation (EEC) No 2782/75 (OJ No L 282 , 1 . 11 . 1975 , p. 100). 29 . 11 . 90 Official Journal of the European Communities No L 331 /33 10 . Milk and milk products CN code Description of goods Product code 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter ('): 0401 10  Of a (at content, by weight , not exceeding 1 % : \ 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 000 0401 10 90   Other 0401 10 90 000 0401 20  Of a fat content , by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : 0401 20 1 1    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight , not exceeding 1 ,5 % 0401 20 11 100 I  Of a fat content , by weight, exceeding 1,5% 0401 20 11500 0401 20 19    Other: . I  Of a fat content, by weight, not exceeding 1,5% 0401 20 19 100  Of a fat content, by weight, exceeding 1,5 % 0401 20 19 500   Exceeding 3% : 0401 20 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content , by weight, not exceeding 4 % 0401 20 91 100  Of a fat content, by weight, exceeding 4% 0401 20 91 500 0401 20 99    Other:  Of a fat content , by weight , not exceeding 4% 0401 20 99 100 \  Of a fat content, by weight, exceeding 4 % 0401 20 99 500 0401 30  Of a fat content , by weight , exceeding 6% :   Not exceeding 21 % : 0401 30 11    In immediate packings of a net content not exceeding 2 litres:  Of a fat content, by weight: I  Not exceeding 10 % 0401 30 11 100 \  Exceeding 10% but not exceeding 17% 0401 30 11 400  Exceeding 17% 0401 30 11 700 0401 30 19    Other:  Of a fat content , by weight: I  Not exceeding 10% 0401 30 19 100  Exceeding 10% but not exceeding 17% 0401 30 19 400 I  Exceeding 17% 0401 30 19 700   Exceeding 21 % but not exceeding 45 % : 0401 30 31    In immediate packings of a net content not exceeding 2 litres:  Of a fat content, by weight: I  Not exceeding 35 % 0401 30 31 100 I  . Exceeding 35 % but not exceeding 39 % 0401 30 31 400 I  Exceeding 39% 0401 30 31 700 0401 30 39    Other:  Of a fat content, by weight: I  Not exceeding 35 % 0401 30 39 100 I  Exceeding 35 % but not exceeding 39% 0401 30 39 400 \  Exceeding 39% 0401 30 39 700 I   Exceeding 45% : 0401 30 91    In immediate packings of a net content not exceeding 2 litres:  Of a fat content, by weight:  Not exceeding 68 % 0401 30 91 100  Exceeding 68 % but not exceeding 80 % 0401 30 91 400  Exceeding 80% 0401 30 91 700 No L 331 / 34 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 0401 30 99 -   Other :  Of a fat content, by weight:  Not exceeding 68 % 0401 30 99 100  Exceeding 68% but not exceeding 80% 0401 30 99 400 -r Exceeding 80% 0401 30 99 700 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter : 0402 10  In powder, granules or other solid forms , of a fat content , by weight, not exceeding 1,5% :   Not containing added sugar or other sweetening matter (2 ): 0402 10 11    In immediate packings of a net content not exceeding 2,5 kg 0402 10 11 000 0402 10 19  - - Other 0402 10 19 000 l Other (4 ): 0402 10 91    In immediate packings of a net content not exceeding 2,5 kg 0402 10 91 000 0402 10 99    Other 0402 10 99 000  In powder, granules or other solid forms, of a fat content , by weight, exceeding 1,5 % : 0402 21   Not containing added sugar or other sweetening njatter (2 ): \    Of a fat content, by weight , not exceeding 27 % : 0402 21 11     In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight :  Not exceeding 11 % 0402 21 11 200  Exceeding 11% but not exceeding 17% 0402 21 11 300  Exceeding 17% but not exceeding 25% 0402 21 11 500  Exceeding 25 % 0402 21 11 900 l     Other : 0402 21 17      Of a fat content , by weight , not exceeding 11 % 0402 21 17 000 0402 21 19      Of a fat content, by weight , exceeding 11 % but not exceeding 27% :  Not exceeding 17% 0402 21 19 300  Exceeding 17% but not exceeding 25% 0402 21 19 500  Exceeding 25 % 0402 21 19 900    Of a fat content, by weight , exceeding 27% : - 0402 21 91     In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight :  Not exceeding 28 % 0402 21 91 100 l  Exceeding 28 % but not exceeding 29 % 0402 21 91 200  Exceeding 29% but not exceeding 41 % 0402 21 91 300 I  Exceeding 41 % bat not exceeding 45 % 0402 21 91 400 I  Exceeding 45 % but not exceeding 59 % 0402 21 91 500  Exceeding 59 % but not exceeding 69 % 0402 21 91 600  Exceeding 69% but not exceeding 79% 0402 21 91 700  Exceeding 79 % 0402 21 91 900 0402 21 99     Other :  Of a fat content, by weight :  Not exceeding 28 % 0402 21 99 100  Exceeding 28 % but not exceeding 29 % 0402 21 99 200 I  Exceeding 29 % but not exceeding 41 % 0402 21 99 300  Exceeding 41 % but not exceeding 45 % 0402 21 99 400  Exceeding 45 % but not exceeding 59 % 0402 21 99 500  Exceeding 59 % but not exceeding 69 % 0402 21 99 600  Exceeding 69 % but not exceeding 79 % 0402 21 99 700  Exceeding 79 % 0402 21 99 900 ex 0402 29   Other (4):    Of a fat content, by weight , not exceeding 27% :     Other : 29 . 11 . 90 Official Journal of the European Communities No L 331 /35 CN code Description of goods Product code 0402 29 15 _____ In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight :  Not exceeding 1 1 % 0402 29 15 200  Exceeding 11 % but not exceeding 17% 0402 29 15 300  Exceeding 17% but not exceeding 25% 0402 29 15 500 l  Exceeding 25 % 0402 29 15 900 0402 29 19 Other :  Of a fat content, by weight : I  Not exceeding 1 1 % 0402 29 19 200 .  Exceeding 11 % but not exceeding 17% 0402 29 19 300  Exceeding 17% but not exceeding 25% 0402 29 19 500  Exceeding 25 % 0402 29 19 900 I    Of a fat content, by weight , exceeding 27% : 0402 29 91     In immediate packings' of a net content not exceeding 2,5 kg:  Of a fat content, by weight : I  Not exceeding 41 % 0402 29 91 100  Exceeding 41 % 0402 29 91 500 0402 29 99     Other : ' Of a fat content, by weight : l  Not exceeding 41 % 0402 29 99 100 l  Exceeding 41 % 0402 29 99 500 I  Other : 0402 91   Not containing added sugar or other sweetening matter ( 2 ):    Of a fat content, by weight , not exceeding 8% : 0402 91 11     In immediate packings of a net content not exceeding 2,5 kg: ,  Of a non-fat lactic dry matter content:  Of less than 15 % and of a fat content , by weight: l  Not exceeding 3 % 0402 91 11 110  Exceeding 3 % 0402 91 11 120  Of 15 % or more and of a fat content, by weight :  Not exceeding 3 % 0402 91 11 310 I  Exceeding 3 % but not exceeding 7,4 % 0402 91 11 350  Exceeding 7,4% 0402 91 11 370 0402 91 19     Other :  Of a non-fat lactic dry matter content :  Of less than 15 % and of a fat content , by weight : I  Not exceeding 3 % 0402 91 19 110 l  Exceeding 3 % 0402 91 19 120  Of 15 % or more and of a fat content, by weight :  Not exceeding 3 % 0402 91 19 310 I  Exceeding 3 % but not exceeding 7,4% 0402 91 19 350  Exceeding 7,4% 0402 91 19 370 l    Of a fat content , by weight , exceeding 8% but not exceeding 10% : 0402 91 31     In -immediate packings of a net content not exceeding 2,5 kg :  Of a non-fat lactic dry matter content: l  Of less than 15 % 0402 91 31 100  Of 15 % or more 0402 91 31 300 0402 91 39     Other :  Of a non-fat lactic dry matter content:  Of less than 15 % 0402 91 39 100  Of 15% or more 0402 91 39 300    Of a fat content, by weight , exceeding 10% but not exceeding 45% : 0402 91 51     In immediate packings of a net content not exceeding 2,5 kg 0402 91 51 000 0402 91 59     Other    Of a fat content, by weight , exceeding 45% : 0402 91 59 000 No L 331 /36 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 0402 91 91 _ _ _ _ In immediate packings of a net content not exceeding 2,5 kg 0402 91 91 000 0402 91 99 Other 0402 91 99 000 0402 99   Other: _ _  Of a fat content , by weight, not exceeding 9,5% : 0402 99 11     In immediate packings of a net content not exceeding 2,5 kg:  Of a non-fat lactic dry matter content of less than 15% and of a fat content, by weight (4):  Not exceeding 3 % 0402 9911 110  Exceeding 3% but not exceeding 6,9% 0402 99 11 130 l  Exceeding 6,9% 0402 99 11 150 l  Of a non-fat lactic dry matter content of 15% or more and of a fat content, by l weight ( 5 ):  Not exceeding 3 % 0402 99 11 310  Exceeding 3% but not exceeding 6,9% ' 0402 99 11 330  Exceeding 6,9 % 0402 99 11 350 0402 99 19     Other :  Of a non-fat lactic dry matter content of less than 15% and of a fat content, by weight (4 ):  Not exceeding 3% 0402 99 19 110  Exceeding 3% but not exceeding 6,9% 0402 99 19 130  Exceeding 6,9% 0402 99 19 150  Of a non-fat lactic dry matter content of 15% or more and of a fat content, by weight ( 5 ):  Not exceeding 3 % 0402 99 19 310  Exceeding 3% but not exceeding 6,9% 0402 99 19 330  Exceeding 6,9% 0402 99 19 350    Of a fat content , by weight , exceeding 9,5 % but not exceeding 45 % : 0402 99 31     In immediate packings not exceeding 2,5 kg:  Of a fat content , by weight , not exceeding 21 % : \  Of a non-fat lactic dry matter content, by weight , of less than 15 % (4 ) 0402 99 31 110 \  Of a non-fat lactic dry matter content, by weight , of 15% or more ( s ) 0402 99 31 150  Of a fat content, by weight , exceeding 21 % but not exceeding 39 % (4 ) 0402 99 31 300  Of a fat content, by weight , exceeding 39 % (4 ) 0402 99 31 500 0402 99 39     Other :  Of a fat content, by weight , not exceeding 21 % :  Of a non-fat lactic dry matter content, by weight, of less than 15 % (4) 0402 99 39 110  Of a non-fat lactic dry matter content, by weight , of 15 % or more ( J) 0402 99 39 150  Of a fat content , by weight, exceeding 21 % but not exceeding 39 % (4 ) 0402 99 39 300  Of a fat content, by weight , exceeding 39% (4 ) 0402 99 39 500 _ _ _ Of a fat content, by weight , exceeding 45 % : 0402 99 91     In immediate packings not exceeding 2,5 kg (4 ) 0402 99 91 000 0402 99 99     Other (4 ) 0402 99 99 000 0403 Buttermilk, curdled milk and cream, yogurt , kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa : ex 0403 10  Yogurt:   Not flavoured nor containing added fruit , nuts or cocoa :    In powder, granules or other solid forms:     Not containing added sugar or other sweetening matter , with a fat content by weight (2): 0403 10 02      Not exceeding 1,5% 0403 10 02 000 29 . 11 . 90 Official Journal of the European Communities NoL 331 /37 CN code Description of goods Product code 0403 10 04      Exceeding 1,5% but not exceeding 27% :. I  Not exceeding 11 % 0403 10 04 200  Exceeding 11 % but not exceeding 17 % 0403 10 04 300  Exceeding 17% but not exceeding 25% 0403 10 04 500  Exceeding 25 % 0403 10 04 900 0403 10 06      Exceeding 27% 0403 10 06 000     Other, of a fat content by weight (4): Il 0403 10 12      Not exceeding 1,5% 0403 10 12 000 0403 10 14      Exceeding 1 ,5 % but not exceeding 27% ll  Not exceeding 11 % 0403 10 14 200  Exceeding 11 % but not exceeding 17% 0403 10 14 300 I  Exceeding 17% but not exceeding 25% 0403 10 14 500  Exceeding 25 % 0403 10 14 900 0403 10 16      Exceeding 27% 0403 10 16 00    Other : l.I     Not containing added sugar or other sweetening matter , of a fat content by weight ('): \ 0403 10 22      Not exceeding 3% : I.I  Not exceeding 1 ,5 % 0403 10 22 100  Exceeding 1,5% 0403 10 22 300 0403 10 24      Exceeding 3 % but not exceeding 6 % 0403 10 24 000 0403 10 26      Exceeding 6% : 0403 10 26 000     Other , of a fat content by weight (4 ): \ 0403 10 32      Not exceeding 3% : \  Not exceeding 1,5% 0403 10 32 100  Exceeding 1 ,5 % 0403 10 32 300 0403 10 34      Exceeding 3 % but not exceeding 6 % 0403 10 34 000 0403 10 36 _____ Exceeding 6 % 0403 10 36 000 ex 0403 90  Other: l   Not flavoured nor containing added fruit, nuts or cocoa: \ l    In powder, granules or other solid forms: \     Not containing added sugar or other sweetening matter , with a fat content by I weight (2 ): I 0403 90 11      Not exceeding 1 ,5 % 0403 90 11 000 0403 90 13      Exceeding 1,5% but not exceeding 27% : \  Not exceeding 1 1 % 0403 90 13 200 l  Exceeding 11 % but not exceeding 17% 0403 90 13 300 \  Exceeding 17% but not exceeding 25 % 0403 90 13 500  Exceeding 25 % 0403 90 13 900 0403 90 19      Exceeding 27% 0403 90 19 000     Other , of a fat content by weight ( 4 ): \ 0403 90 31      Not exceeding 1 ,5 % 0403 90 31 000 0403 90 33       Exceeding 1,5% but not exceeding 27% \  Not exceeding 11 % 0403 90 33 200 \  Exceeding 11% but not exceeding 17% 0403 90 33 300 l  Exceeding 17% but not exceeding 25% 0403 90 33 500  Exceeding 25 % 0403 90 33 900 0403 90 39      Exceeding 27% 0403 90 39 000    Other: \ \     Not containing added sugar or other sweetening matter, of a far content by weight ( 1 ): 0403 90 51      Not exceeding 3 % : I I  Not exceeding 1 ,5 % 0403 90 51 100  Exceeding 1 ,5 % 0403 90 51 300 No L 331 / 38 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 0403 90 53 /      Exceeding 3 % but not exceeding 6 % 0403 90 53 000 0403 90 59      Exceeding 6% :  Not exceeding 10% 0403 90 59 110  Exceeding 10% but not exceeding 17% 0403 90 59 140  Exceeding 17 % but not exceeding 21 % 0403 90 59 170  Exceeding 21 % but not exceeding 35 % 0403 90 59 310  Exceeding 35 % but not exceeding 39 % 0403 90 59 340  Exceeding 39 % but not exceeding 45 % 0403 90 59 370  Exceeding 45 % but not exceeding 68 % 0403 90 59 510  Exceeding 68 % but not exceeding 80 % 0403 90 59 540  Exceeding 80 % 0403 90 59 570     Other, of a fat content by weight (4 ): 0403 90 61      Not exceeding 3% :  Not exceeding 1,5% 0403 90 61 100 \  Exceeding 1 ,5 % 0403 90 61 300 0403 90 63      Exceeding 3 % but not exceeding 6 % 0403 90 63 000 0403 90 69      Exceeding 6 % 0403 90 69 000 ex 0404 Whey, whether or not concentrated or containing added sugar or other sweetning matter; products l consisting of natural milk constituents , whether or not containing added sugar or other sweetening matter, not elsewhere specified or included: 0404 90  Other: l   Not containing added sugar or other sweetening matter , of a protein content (nitrogen content x 6,38 ), by weight:    Not exceeding 42 % and of a fat content , by weight: i 0404 9011     Not exceeding 1,5% :  In powder or granules ( 2 ) 0404 90 11 100 \  Other, of a non-fat lactic dry matter content ( 1 ): I  Of less than 15% 0404 90 11 910  Of 15% or more 0404 90 11 950 0404 9013     Exceeding 1 ,5 % but not exceeding 27 % :  In powder or granules ( 2):  Of a fat content by weight :  Not exceeding 11 % 0404 90 13 120  Exceeding 11 % but not exceeding 17% 0404 90 13 130  Exceeding 17% but not exceeding 25% 0404 90 13 140  Exceeding 25 % 0404 90 13 150 1  Other than in powder or granules (*):  Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by \ weight:  Not exceeding 3 % 0404 9013 911  Exceeding 3 % but not exceeding 6 % 0404 90 13 913  Exceeding 6% but not exceeding 10% 0404 9013 915  Exceeding 10% but not exceeding 17% 0404 90 13 917  Exceeding 17% 0404 90 13 919  Of a non-fat lactic dry matter content of 15% or more , and of a fat content, by weight:  Not exceeding 3 % 0404 90 13 931  Exceeding 3% but not exceeding 7,4% 0404 90 13 933 I  Exceeding 7,4 % but not exceeding 8 % 0404 90 13 935  Exceeding 8% but not exceeding 10% 0404 90 13 937 I  Exceeding 10% 0404 90 13 939 29 . 11 . 90 Official Journal of the European Communities No L 331 /39 CN code Description of goods Product code 0404 90 19 0404 90 0404 90 0404 90 0404 90 0404 90 0404 90 0404 90 0404 90 0404 90 19 110 19 115 19 120 19130 19 135 19150 19 160 19180 19 900 0404 90 31 0404 90 31 100 0404 90 31 910 0404 90 31 950 0404 90 33 0404 90 33 120 0404 90 33 130 0404 90 33 140 0404 90 33 150   Exceeding 27% :  In powder or granules, of a fat content , by weight ( 2 ):  Not exceeding 28 %  Exceeding 28 % but not exceeding 29 %  Exceeding 29 % but not exceeding 41 %  Exceeding 41% but not exceeding 45%  Exceeding 45 % but not exceeding 59 %  Exceeding 59 % but not exceeding 69 %  Exceeding 69% but not exceeding 79%  Exceeding 79%  Other 0 )  Exceeding 42 % , and of a fat content, by weight :   Not exceeding 1,5% :  In powder or granules (2 )  Other , of a non-fat lactic dry matter content (*):  Of less than 15%  Of 15% or more   Exceeding 1,5% but not exceeding 27% :  In powder or granules (2 ):  Of a fat content by weight:  Not exceeding 11 %  Exceeding 11 % but not exceeding 17%  Exceeding 17% but not exceeding 25%  Exceeding 25 %  Other than in powder or granules ('):  Of a non-fat lactic dry matter content of less than 15% and of a fat content, by weight :  Not exceeding 3 %  Exceeding 3 % but not exceeding 6 %  Exceeding 6 % but not exceeding 10 %  Exceeding 10% but not exceeding 17%  Exceeding 17%  Of a non-fat lactic dry matter content of 15 % or more, and of a fat content, by weight:  Not exceeding 3 %  Exceeding 3 % but not exceeding 7,4 %  Exceeding 7,4% but not exceeding 8 %  Exceeding 8% but not exceeding 10%  Exceeding 10%   Exceeding 27% :  In powder or granules , of a fat content, by weight(2 ):  Not exceeding 28 %  Exceeding 28 % but not exceeding 29 %  Exceeding 29 % but not exceeding 41 %  Exceeding 41 % but not exceeding 45 %  Exceeding 45 %  Other (*) Other, of a protein content (nitrogen content x 6,38 ), by weight:  Not exceeding 42 % , and of a fat content , by weight : 0404 90 33 911 0404 90 33 913 0404 90 33 915 0404 90 33 917 0404 90 33 919 0404 90 33 931 0404 90 33 933 0404 90 33 935 0404 90 33 937 0404 90 33 939 0404 90 39 0404 90 39 110 0404 90 39 115 0404 90 39 120 0404 90 39 130 0404 90 39 150 0404 90 39 900 No L 331 /40 Official Journal of the European Communities 29. 11 . 90 CN code Description of goods Product code 0404 90 51     Not exceeding 1,5% :  In powder or granules (4 ) 0404 90 51 100  Other, of a non-fat lactic dry matter content:  Of less than 15 % (4) 0404 90 51 910  Of 15% or more ( s ) 0404 90 51 950 0404 90 53     Exceeding 1,5% but not exceeding 27% :  In powder or granules (4 ):  Of a fat content by weight :  Not exceeding 11 % 0404 90 53 110  Exceeding 11 % but not exceeding 17% 0404 90 53 130 \  Exceeding 17% but not exceeding 25% 0404 90 53 150 \  Exceeding 25 % 0404 90 53 170 \  Other than in powder or granules:  Of a non-fat lactic drymatter content of less than 15 % and of a fat content, by weight (4 ): .I  Not exceeding 3 % 0404 90 53 911 -  Exceeding 3 % but not exceeding 6 % 0404 90 53 913  Exceeding 6% but not exceeding 10% 0404 90 53 915  Exceeding 10% but riot exceeding 17% 0404 90 53 917  Exceeding 17% 0404 90 53 919  Of a non-fat lactic drymatter content of 1 5 % or more, and of a fat content, by weight ( 5 ):  Not exceeding 3 % 0404 90 53 931  Exceeding 3 % but not exceeding 6,9 % 0404 90 53 933  Exceeding 6,9 % but not exceeding 9,5 % 0404 90 53 935 Exceeding 9,5 % but not exceeding 21 % 0404 90 53 937  Exceeding 21 % 0404 90 53 939 0404 90 59     Exceeding 27% :  In powder or granules, of a fat content, by weight ( 4):  Not exceeding 41 % 0404 90 59 130 \  Exceeding 41 % 0404 90 59 150  Other than in powder or granules, of a fat content , by weight ( 4 ): \  Not exceeding 39 % 0404 90 59 930 (  Exceeding 39% but not exceeding 45 % 0404 90 59 950  Exceeding 45 % 0404 90 59 990    Exceeding 42% and of a fat content, by weight: 0404 90 91     Not exceeding 1,5% :  In powder or granules (4 ) 0404 90 91 100  Other, of a non-fat lactic dry matter content:  Of less than 15 % (4) 0404 90 91 910  Of *15% or more ( s ) 0404 90 91 950 0404 90 93 _ _ _ _ Exceeding 1 ,5 % but not exceeding 27 % :  In powder or granules (4 ):  Of a fat content by weight :  Not exceeding 11 % 0404 90 93 110  Exceeding 11% but not exceeding 17% 0404 90 93 130  Exceeding 17% but not exceeding 25% 0404 90 93 150  Exceeding 25 % 0404 90 93 170 29. 11 . 90 Official Journal of the European Communities No L 331 /41 CN code Description of goods Product code 0404 90 93  Other than in powder or granules : (cont'd)  Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by I weight (4 ):  Not exceeding 3 % 0404 90 93 911  Exceeding 3 % but not exceeding 6 % 0404 90 93 913  Exceeding 6% but not exceeding 10% 0404 90 93 915  Exceeding 10% but not exceeding 17% 0404 90 93 917  Exceeding 17% 0404 90 93 919 l  Of a non-fat lactic dry matter content of 15% or more, and of a fat content, by l weight ( 5 ): l  Not exceeding 3 % 0404 90 93 931 I  Exceeding 3 % but not exceeding 6,9 % 0404 90 93 933  Exceeding 6,9% but not exceeding 9,5 % 0404 90 93 935  Exceeding 9,5% but not exceeding 21% 0404 90 93 937  Exceeding 21 % 0404 90 93 939 0404 90 99     Exceeding 27% (4 ): l  In powder or granules, of a fat content , by weight:  Not exceeding 41 % 0404 90 99 130  Exceeding 41 % . 0404 90 99 150 - Other than in powder or granules, of a fat content , by weight:  Not exceeding 39 % 0404 90 99 930  Exceeding 39 % but not exceeding 45 % 0404 90 99 950  Exceeding 45 % 0404 90 99 990 0405 00 Butter and other fats and oils derived from milk: 0405 00 10  Of a fat content, by weight , not exceeding 85 % :  Of less than 62 % 0405 00 10 100 1  Of 62% or more but less than 78% 0405 00 10 200  Of 78 % or more but less than 80% 0405 00 10 300 l  Of 80 % or more but less than 82 % 0405 00 10 500  Of 82 % or more 0405 00 10 700 0405 00 90  Other:  Of a fat content, by weight:  Not exceeding 99,5% 0405 00 90 100  Exceeding 99,5 % 0405 00 90 900 0406 Cheese and curd ( s ) ( 7 ): 0406 10  Fresh cheese (including whey cheese), not fermented , and curd: 0406 10 10   Of a fat content, by weight, not exceeding 40 % 0406 10 10 000 0406 10 90   Other 0406 10 90 000 ex 0406 20  Grated or powdered cheese , of all kinds : 0406 20 90   Other:  Cheeses produced from whey 0406 20 90 100  Other :  Of a fat content , by weight , exceeding 20% , of a lactose content, by weight, less than 5 % ' and of a dry matter content , by weight : l  Of 60 % or more but less than 80 % 0406 20 90 913  Of 80% or more but less than 85% 0406 20 90 915  Of 85 % or more but less than 95 % 0406 20 90 917  Of 95 % or more 0406 20 90 919 \ - Other 0406 20 90 990 No L 331 /42 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 0406 30  Processed cheese, not grated or powdered ( 10 ): 0406 30 10   In the blending ofwhich only Emmentaler, Gruyfere and Appenzell have been used and which may l contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail sale, of a fat \ content by weight in the dry matter , not exceeding 56% : \    In the blending of which only Emmentaler and Gruyfere have been used of a fat content by I weight in the dry matter, not exceeding 56 % :     Of a fat content, by weight , not exceeding 36 % and of a fat content , by weight, in the dry I matter:      Not exceeding 48% :  Of a dry matter content, by weight :  Of less than 27% 0406 30 10 100 l  Of 27 % or more but less than 33 % 0406 30 10 150 \  Of 33 % or more but less than 38 % 0406 30 10 200 l  Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter:  Of less than 20% 0406 30 10 250 *  Of 20% or more 0406 30 10 300 1  Of 43 % or more and of a fat content, by weight, in the dry matter: I I  Of less than 20% 0406 30 10 350 \  Of 20% or more but less than 40 % 0406 30 10 400 l  Of 40% or more 0406 30 10 450      Exceeding 48% :  Of a dry matter content, by weight :  Of less than 33 % 0406 30 10 500  Of 33 % or more but less than 38 % 0406 30 10 550 1  Of 38 % or more but less than 43 % 0406 30 10 600  Of 43 % or more but less than 46 % 0406 30 10 650  Of 46% or more and of a fat content, by weight, in the dry matter:  Of less than 55 % 0406 30 10 700 l  Of 55 % or more 0406 30 10 750     Of a fat content, by weight , exceeding 36 % 0406 30 10 800  - - Other 0406 30 10 900 l   Other :    Of a fat cbntent, by weight , not exceeding 36 % and of a fat content, by weight, in the dry matter: ¢ 0406 30 31     Not exceeding 48 % :  Of a dry matter content , by weight:  Of less than 27 % 0406 30 31 100  Of 27% or more but less than 33 % 0406 30 31 300  Of 33 % or more but less than 38 % 0406 30 31 500  Of 38 % or more but less than 43 % and of a fat content, by weight , in the dry matter:  Of less than 20 % 0406 30 31 710  Of 20 % or more 0406 30 31 730  Of 43 % or more and of a fat content, by weight, in the dry matter :  Of less than 20% 0406 30 31 910  Of 20% or more but less than 40 % 0406 30 31 930 l  Of 40 % or more 0406 30 31 950 0406 30 39     Exceeding 48 % :  Of a dry matter content , by weight: I - Of less than 33% 0406 3039 100 1  Of 33 % or more but less than 38 % 0406 30 39 300 \  Of 38 % or more but less than 43 % 0406 30 39 500  Of 43 % or more but less than 46 % 0406 30 39 700  Of 46 % or more and of a fat content, by weight, in the dry matter:  Of less than 55 % 0406 30 39 930  Of 55 % or more 0406 30 39 950 0406 30 90    Of a fat content, by weight , exceeding 36 % 0406 30 90 000 29 . 11 . 90 Official Journal of the European Communities No L 331 /43 CN code Description of goods Product code 0406 40 00  Blue-veined cheese : \  Roquefort 0406 40 00 100  Other 0406 40 00 900 ex 0406 90  Other cheese : \   Other : I 0406 90 13    Emmental 0406 90 13 000 0406 90 15 Gruyfcre , Sbrinz :  Gruyfcre 0406 90 15 100  Sbrinz 0406 90 15 900 0406 90 17    Bergkase, Appenzell , fromage fribourgeois , Vacherin Mont d'Or and Tete de Moine: l  Bergkase 0406 90 17 100  Others 0406 90 17 900 0406 90 21    Cheddar :  Of a fat content, by weight , in the dry .matter : l  Of less than 48 % 0406 90 21 100  Of 48 % or more 0406 90 21 900 0406 90 23    Edam:  Of a fat content, by weight , in the dry matter :  Of less than 39 % 0406 90 23 100  Of 39 % or more 0406 90 23 900 0406 90 25    Tilsit: I  Of a fat content, by weight , in the dry matter : i  Of less than 39 % 0406 90 25 100 I  Of 39 % or more 0406 90 25 900 0406 90 27    Butterkase :  Of a fat content, by weight , in the dry matter :  Of less than 39 % 0406 90 27 100 \  Of 39 % or more 0406 90 27 900 0406 90 31 _ _ Feta ( 3 ):     Of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin I bottles : l  Manufactured exclusively from sheep's milk:  Of a water content calculated by weight of the non-fatty matter not exceeding \ 72% : \ I  Of a fat content, by weight , in the dry matter of less than 39 % 0406 90 31 111  Of a fat content, by weight , in the dry matter of 39 % or more 0406 90 31 119  Of a water content calculated by weight of the non-fatty matter exceeding 72% : I  With a dry matter content , by weight, of 40 % or more and a fat content, by weight , in the dry matter of 50 % or more 0406 90 31 151  Other 0406 90 31 159  Other 0406 90 31 900 0406 90 33     Other:  Manufactured exclusively from sheep's and /or goats' milk: l  Of a water content calculated by weight of the non-fatty matter not exceeding 72% :  Of a fat content, by weight , in the dry matter of less than 39 % 0406 90 33 111 l  Of a fat content, by weight , in the dry matter of 39 % or more 0406 90 33 119 \  Of a water content calculated by weight of the non-fatty matter exceeding 72% :  With a dry matter content , by weight, of 40 % or more and a fat content, by weight , in the dry matter of 50% or more 0406 90 33 151 1  Other 0406 90 33 159 No L 331 /44 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 0406 90 33  Other : (cont'd)  Of a water content calculated by weight of the non-fatty matter not exceeding 72% : l  Of a fat content , by weight , in the dry matter of less than 39 % 0406 90 33 911  Of a fat content , by weight , in the dry matter of 39% or more 0406 90 33 919  Of a water content calculated by weight of the non-fatty matter exceeding 72% :  With a dry matter content , by weight , of 40 % or more and a fat content, by weight , in the dry matter of 50 % or more 0406 90 33 951 i  Other 0406 90 33 959 0406 90 35    Kefalo-Tyri :  Manufactured exclusively from sheep's and/or goats' milk:  Of a fat content , by weight, in the dry matter of less than 39 % 0406 90 35 110 I  Of a fat content , by weight , in the dry matter of 39 % or more 0406 90 35 190  Other :  Of a fat content , by weight, in the dry matter of less than 39% 0406 90 35 910  Of a fat content , by weight, in the dry matter of 39 % or more 0406 90 35 990    Other:     Other :      Of a fat content , by weight, not exceeding 40% and a water content, calculated by weight, of the non-fatty matter :       Not exceeding 47% : * 0406 90 61        Grana Padano, Parmigiano Reggiano 0406 90 61 000 0406 90 63        Fiore Sardo , Pecorino:  Manufactured exclusively from sheep's milk 0406 90 63 100  Other 0406 90 63 900 0406 90 69        Other:  . Cheeses produced from whey 0406 90 69 100  Other:  Of a fat content, by weight, in the dry matter of 30% or more 0406 90 69 910  Other 0406 90 69 990       Exceeding 47% but not exceeding 72% : 0406 90 71        Fresh cheese, fermented:  Cheese produced from whey  Other:  Of a fat content , by weight, in the dry matter: 0406 90 71 100  Of less than 5 % and of a content, by weight , in the dry matter of 32 % or more 0406 90 71 930  Of 5 % ormore but less than 1 9 % and of a content, byweight , in the dry matter of 32 % or more 0406 90 71 950  Of 19 % or more but less than 39% and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 % 0406 90 71 970  Other , of a water content, calculated by weight, of the non-fatty matter:  Exceeding 47% but not exceeding 52% 0406 90 71 991  Exceeding 52% but not exceeding 62 % 0406 90 71 995  Exceeding 62 % 0406 90 71 999 0406 90 73        Provolone: \  Of a fat content , by weight , in the dry matter of less than 39% 0406 90 73 100 -  Of a fat content, by weight , in the dry matter of 39 % or more 0406 90 73 900 0406 90 75        Asiago, Caciocavallo, Montasio, Ragusano : \  Of a fat content, by weight , in the dry matter of less than 39% 0406 90 75 100 \  Of a fat content , by weight , in the dry matter of 39 % or more 0406 90 75 900 29 . 11 . 90 Official Journal of the European Communities No L 331 /45 CN code Description of goods Product code 0406 90 77        Danbo, Fontal , Fontina , Fynbo , Gouda , Havarti , Maribo , Samsa:  Of a fat content, by weight , in the dry matter of less than 39 % 0406 90 77 100  Of a fat content, by weight , in the dry matter of 39 % or more but less than l 55% 0406 90 77 300  Of a fat content, by weight , in the diy matter of 55 % or more 0406 90 77 500 0406 90 79        Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio : l  Of a fat content, by weight , in the dry matter of less than 39 % 0406 90 79 100  Of a fat content, by weight , in the dry matter of 39 % or more 0406 90 79 900 . 0406 90 81        Cantal , Cheshire, Wensleydale , Lancashire , Double Gloucester , Blarney , Colby, Monterey: I  Of a fat content, by weight , in the dry matter of less than 39 % 0406 90 81 100  Of a fat content, by weight , in the dry matter of 39 % or more 0406 90 81 900 0406 90 83        Ricotta, salted: l  Of a fat content, by weight , in the dry matter of less than 39 % 0406 90 83 100  Of a fat content, by weight , in the dry matter of 39 % or more : l  Of a fat content, by weight , of less than 30% 0406 90 83 910  Of a fat content, by weight , of 30% or more : l  Manufactured exclusively from sheep's milk 0406 90 83 950  Other * 0406 90 83 990 0406 90 85        Kefalograviera , Kasseri : l  Of a fat content, by weight , in the dry matter of less than 39 % 0406 90 85 100  Of a fat content, by weight , in the dry matter of 39 % or more: \ l  Manufactured exclusively from sheep's and/or goats' milk 0406 90 85 910 l  Other , of a water content, calculated by weight, of the non-fatty l \ matter : I  exceeding 47 % but not exceeding 52% 0406 90 85 991  exceeding 52% but not exceeding 62% 0406 90 85 995  exceeding 62 % 0406 90 85 999 0406 90 89        Other:  Of a fat content, by weight , in the dry matter of less than 39% :  Of a fat content, by weight , in the dry matter :  Of less than 5 % and of a content, by weight, in the dry matter of 32 % or more 0406 90 89 100 I  Of 5 % ormore but less than 19 % and of a content, byweight, in the dry I matter of 32 % or more 0406 90 89 200  Of 19 % or more but less than 39 % and of a water content , calculated I by weight , of the non-fatty matter not exceeding 62% 0406 90 89 300 l  Of a fat content, by weight , in the dry matter of 39 % or more: l l  Cheeses produced from whey 0406 90 89 910  Other cheeses of a water content , calculated by weight , of the non-fatty l matter : I  Exceeding 47 % but not exceeding 52% : \ l  Idiasabal,manchego,roncal , manufactured exclusively from sheep's \ and/or goats' milk 0406 90 89 951  Other 0406 90 89 959  Exceeding 52% but not exceeding 62% : \  Maasdam 0406 90 89 971  ' Manouri , of a fat content, by weight, of 30% or more 0406 90 89 972  Other 0406 90 89 979  Exceeding 62% 0406 90 89 990       Exceeding 72% : \ No L 331 /46 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 0406 90 91        Fresh cheese, fermented:  Cheeses produced from whey ,  Other: 0406 90 91 100  Cottage cheese of a fat content, by weight , in the dry matter not exceeding 25% 0406 90 91 300  Cream cheese of a water content, calculated by weight, of the non-fatty matter , exceeding 77% but not exceeding 82% and of a fat content , by weight , in the dry matter :  Of 60 % or more but less than 69 % 0406 90 91 510  Of 69 % or more 0406 90 91 550 \  Other 0406 90 91 900 0406 90 93        Other /      Other: 0406 90 93 000 0406 90 97       Fresh cheese, fermented 0406 90 97 000 0406 90 99       Other 0406 90 99 000 2309 Preparations of a kind used in animal feeding: 2309 10  Dog or cat food , put up for retail sale :   Containing starch, glucose , glucose syrup , maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products :    Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup : I     Containing no starch or containing 10% or less by weight of starch : 2309 10 15      Containing not less than 50% but less than 75 % by weight of milk products :  'Special compound feedingstuffs' ( 9 ) 2309 10 15 010  Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 ) :  less than 30% 2309 10 15 100  30% or more but less than 40% 2309 10 15 200  40% or more but less than 50% 2309 10 15 300  50% or more but less than 60% 2309 10 15 400  60% or more but less than 70% 2309 10 15 500  70% or more 2309 10 15 700  Other 2309 10 15 900 2309 10 19      Containing 75 % or more by weight of milk products :  'Special compound feedingstuffs' (') 2309 10 19 010 l  Other, of a milk content in powder or granules (excluding whey), by weight ,of ( »):  less than 30% 2309 10 19 100  30% or more but less than 40 % 2309 10 19 200  40% or more but less than 50% 2309 10 19 300 I  50% or more but less than 60 % 2309 10 19 400 I  60% or more but less than 70% 2309 10 19 500  70% or more but less than 75% 2309 10 19 600  75 % or more but less than 80 % 2309 10 19 700  80 % or more 2309 10 19 800 I  Other 2309 10 19 900 29 . 11 . 90 Official Journal of the European Communities No L 331 /47 CN code Description of goods Product code 2309 10 70    Containing no starch , glucose, glucose syrup , maltodextrine or maltodextrine syrup but containing milk products :  'Special compound feedingstuffs' (') 2309 10 70 010  Other , of a milk content in powder or granules (excluding whey), by weight, of ( 8 ): 0  30 % or more but less than 40 % 2309 10 70 100  40 % or more but less than 50 % 2309 10 70 200  50 % or more but less than 60 % 2309 10 70 300  60% or more but less than 70% 2309 10 70 500  70 % or more but less than 80 % 2309 10 70 600  80 % or more but less than 88 % 2309 10 70 700 \  88 % or more 2309 10 70 800 - Other 2309 10 70 900 2309 90  Other :   Other:    Containing starch , glucose, glucose syrup , maltodextrine or maltodextrine syrup fallingwithin subheadings 1702 30 51 to 1702 30 99 , 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products :     Containing starch , glucose , glucose syrup , maltodextrine or maltodextrine syrup : _____ Containing no starch or containing 10% or less by weight of starch : 2309 90 35       Containing not less than 50 % but less than 75 % by weight of milk products :  'Special compound feedingstuffs' ( 9 ) 2309 90 35 010  Other, of a milk content in powder or granules (excluding whey), by weight , of ( 8 ):  less than 30% 2309 90 35 100  30 % or more but less than 40 % 2309 90 35 200 l  40 % or more but less than 50 % 2309 90 35 300  50 % or more but less than 60 % 2309 90 35 400  60 % or more but less than 70 % 2309 90 35 500  70 % or more 2309 90 35 700  Other 2309 90 35 900 2309 90 39 ______ Containing not less than 75 % by weight of milk products :  'Special compound feedingstuffs' ( 9 ) 2309 90 39 010  Other , of a milk content in powder or granules (excluding whey), by weight , of ( »):  less than 30 % 2309 90 39 100  30% or more but less than 40 % 2309 90 39 200  40 % or more but less than 50 % 2309 90 39 300  50% or more but less than 60 % 2309 90 39 400  60% or more but less than 70% 2309 90 39 500  70% or more but less than 75 % 2309 90 39 600  75 % or more but less than 80 % 2309 90 39 700  80 % or more 2309 90 39 800  Other 2309 90 39 900 No L 331 /48 Official Journal of the Europeair Communities 29 . 11 . 90 CN code Description of goods Product code 2309 90 70     Containing no starch, glucose, glucose syrup , maltodextrine or maltodextrine syrup but containing milk products: I  'Special compound feedingstuffs' ( ® ) 2309 90 70 010 l  Other, of a milk content in powder or granules (excluding whey), by weight, of ( 8 ): \  30% or more but less than 40% 2309 90 70 100  40% or more but less than 50% 2309 90 70 200  50% or more but less than 60% 2309 90 70 300  60% or more but less than 70% 2309 90 70 500 I  70% or more but less than 80% 2309 90 70 600  80% or more but less than 88% 2309 90 70 700  88% or more 2309 90 70 800 - Other 2309 90 70 900 {') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates , no export refund shall be granted . When completing customs formalities , the applicant shall state on the declaration provided for this purpose , whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (2 ) Theweight of the added non-lacticmatter and /or added whey and/or added lactose and/ or added casein and/or added caseinates shall not be taken into account for the^purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates , the whey and/or added casein and /or caseinates shall not be taken into account in the added calculation of the amount of refund. When completing customs formalities , the applicant shall state , on the declaration provided for this purpose, whether or not whey and/or lactose and /or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and /or casein and/or caseinates added per 100 kilograms of finished product , and in particular ,  the lactose content of the added whey. ( 3 ) When the product contains casein and/or caseinates that were added before or at the time of processing, no refund shall be granted. When completing customs formalities , the applicant shall state , on the declaration provided for this purpose, whether or not whey and/or lactose and /orcasein and/or caseinates have been added. ( 4 ) Theweight ofadded non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation the fat content, by weight. The refund per 100 kilograms of product falling within this subheading shall be equal to the sum of the following components: (a ) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kilograms of product ; however, where whey and/or lactose and/or casein and/or caseinates have been added to the product , the artiount per kilogram shown shall be multiplied by the weight of lactic part excluding the .weight of added whey and/or added lactose and/or added caseinates , contained in 100 kilograms of product ; (b ) a component calculated in accordance with the provisions of Article 2 ( 3 ) of Regulation (EEC) No 1098 /68 (OJ No L 184 , 29 . 7 . 1968 , p. 10). When completing customs formalities , the applicant shall state , on the declaration provided for this purpose , whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case:  the actual content by weight of whey and/or lactose and/or casein and /or caseinates added per 100 kilograms of finished products , and in particular.  the lactose content of the added whey. ( 5 ) The refund on 100 kilograms of product falling within this subheading is equal of the sum of the following elements : (a ) the amount per 100 kilograms shown; however, where whey and/ or lactose and /or casein and/or caseinates have been added to the products , the amount per 100 kilograms shown shall be:  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kilograms of product , and then  divided by the weight of the lactic part contained in 100 kilograms of product; (b ) a component calculated in accordance with the provisions of Article 2 (3 ) of Regulation (EEC) No 1098 / 68 . When completing customs formalities , the applicant shall state , on the declaration provided for this purpose , whether or not whey and/or lactose and/ or casein and/ or caseinates have been added, and where this is the case:  the actual content by weight of whey and/or lactose and /or casein and/or caseinate added per 100 kilograms of finished product , and, in particular,  the lactose content of the added whey. ( «) No refund shall be paid in respect ofexported cheese ofwhich the free-at-frontier price , before application of the refund and themonetary compensatory amount, in the exporting Member State , is less than ECU 140 per 100 kilograms. This limitation to ECU 140 per 100 kilograms does not apply to cheeses falling within subheadings 0406 90 91 and 93 . (7 ) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted. (') When completing customs formalities , the applicant shall state on the declaration provided for this purpose:  the skimmed-milk-powder content, by weight,  whether or not whey and/or lactose and /or casein and/or caseinates have been added, and where this is the case :  the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates, and  the lactose content of the added whey per 100 kilograms of finished product. (9 ) "Special compound feedingstuffs' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than 9 grams of iron and /or more than 1,2 grams of copper in 100 kilograms of product . ( 10 ) Where the product contains casein and/or caseinates , the part corresponding to the casein and /or the added caseinates will not be taken into account for the purpose of calculating the refund . When completing customs formalities , the party concerned is to state , on the declaration provided for the purpose , whether or not casein and/or caseinates have been added per 100 kilograms and where this is the case , the actual content by weight of added casein and /or added caseinates of finished product. 19 . 11 . 90 Official Journal of the European Communities No L 331 /49 11 . Fruit and vegetables CN code Description of goods Product code 0702 00 Tomatoes , fresh or chilled: 0702 00 10  From 1 November to 14 May: I ' 'Extra' Class, Class I and Class II 0702 00 10 100 l  Other 0702 00 10 900 0702 00 90  From 15 May to 31 October:  'Extra' Class, Class I and Class II 0702 00 90 100  Other 0702 00 90 900 0802 Other nuts, fresh or dried, whether or not shelled or peeled:  Almonds: ex 0802 12 Shelled: 0802 12 90    Other 0802 12 90 000  Hazelnuts or filberts (Corylus spp.): 0802 21 00   In shell 0802 21 00 000 0802 22 00 Shelled 0802 22 00 000 i  Walnuts : 0802 31 00   In shell 0802 31 00 000 0805 Citrus fruit , fresh or dried: 080510  Oranges: '   Sweet oranges, fresh : \    From 1 to 30 April : 0805 10 11     Sanguines and semi-sanguines:  Of the variety Sanguigno comune ('Extra' Class, Class I and Class II) 0805 10 11 100 \  Other varieties ('Extra' Class , Class I and Class II ) 0805 10 11 300 I  Other 0805 1011 900     Other: 0805 10 15      Navels , Navelines, Navelates, Salustianas, Vernas , Valencia lates, Maltese , Shamoutis , ! Ovalis , Trovita and Hamlins:  Of the variety Valencia late and Ovale calabrese ('Extra' Class , Class I and Class II ) 0805 10 15 100  Other varieties ('Extra' Class, Class I and Class II) 0805 10 15 300  Other 0805 10 15 900 0805 10 19      Other:  Of the variety Biondo comune ('Extra' Class, Class I and Class II) 0805 10 19 100  Of other varieties ('Extra' Class , Class I and Class II ) 0805 10 19 300 1  Other 0805 10 19 900    From 1 to 15 May: 0805 10 21     Sanguines and semi-sanguines: l  Of the variety Sanguigno comune ('Extra' Class, Class I and Class II) 0805 10 21 100  Of other varieties ('Extra* Class, Class I and Class II) 0805 10 21 300  Other 0805 10 21 900     Other: 0805 10 25 _____ Navels , Navelines, Navelates, Salustianas, Vernas , Valencia lates, Maltese, Shamoutis , Ovalis , Trovita and Hamlins:  Of the variety Valencia late and Ovale calabrese ('Extra' Class, Class I and Class II) 0805 10 25 100  Other varieties ('Extra' Class, Class I and Class II) 0805 10 25 300  Other 0805 10 25 900 0805 10 29      Other:  Of the variety Biondo comune ('Extra' Class, Class I and Class II) 0805 10 29 100  Other varieties ('Extra' Class, Class I and Class II) 0805 10 29 300 &lt;- Other 0805 10 29 900    From 16 May to 15 October: No L 331 /50 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 0805 10 31     Sanguines and semi-sanguines :  Of the variety Sanguigno comune ('Extra' Class, Class I and Class II) 0805 10 31 100 l  Other varieties ('Extra' Class, Class I and Class II ) 0805 10 31 300  Other 0805 10 31 900 \     Other: 0805 10 35      Navels, Navelines , Navelates, Salustianas, Vernas , Valencia lates , Maltese , Shamoutis, Ovalis , Trovita and Hamlins:  Of the variety Valencia late and Ovale calabrese ('Extra' Class , Class I and Class II) 0805 10 35 100 l  Other varieties ('Extra' Class , Class I and Class II) 0805 10 35 300 l  Other 0805 10 35 900 0805 10 39      Other:  Of the variety Biondo comune ('Extra' Class, Class I and Class II) 0805 10 39 100 \  Other varieties ('Extra' Class, Class I and Class II ) 0805 10 39 300 l  Other 0805 10 39 900    From 16 October to 31 March : 0805 10 41     Sanguines and semi-sanguines :  Of the variety Sanguigno comune ('Extra' Class , Class I and Class II) 0805 10 41 100 - Other varieties ('Extra' Class, Class I and Class II) 0805 10 41 300  Other 0805 10 41 900 \     Other : 0805 10 45      Navels , Navelines , Navelates , Salustianas, Vernas , Valencia lates , Maltese , Shamoutis, I Ovalis , Trovita and Hamlins:  Of the variety Valencia late and Ovale calabrese ('Extra' Class, Class I and Class H) 0805 10 45 100 I  Other varieties ('Extra' Class, Class I and Class II ) 0805 10 45 300  Other 0805 10 45 900 0805 10 49 Other :  Of the variety Biondo comune ('Extra' Class , Class I and Class II) 0805 10 49 100  Other varieties ('Extra' Class , Class I and Class II) 0805 10 49 300 I  Other 0805 10 49 900 ex 0805 20  Mandarins (including tangerines and satsumas); Clementines, wilkings and similar citrus hybrids: l 0805 20 50   Mandarins and wilkings :  Mandarins, fresh ('Extra' Class, Class I and Class II ) 0805 20 50 100 l  Other 0805 20 50 900 ex 0805 30  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia): 0805 30 10   Lemons (Citrus limon, Citrus limonum): \  Fresh ('Extra' Class, Class I and Class II ) 0805 30 10 100  Other - 0805 30 10 900 0806 Grapes , fresh or dried: ex 0806 10  Fresh :   Table grapes: l -    From 1 November to 14 July: 08061011     Of the variety Emperor ( Vitis vinifera cv. ), from 1 December to 31 January: I - Open ground ('Extra' Class and Class I) 0806 10 11 100  Hothouse ('Extra' Class , and Class I ) . - 0806 10 11 300  Other 0806 10 11 900 0806 10 15     Other :  Open ground ('Extra' Class , and Class I ) 0806 10 15 100  Hothouse ('Extra' Class and Class I ) 0806 10 15 300  Other -0806 10 15 900 29 . 11 . 90 No L 331 / 51Official Journal of the European Communities CN code Description of goods Product code 0806 10 19    From 15 July to 31 October:  Open ground ('Extra' Class and Class I ) 0806 10 19 100 \  Hothouse ('Extra' Class and Class I) 0806 10 19 300 I  Other 0806 10 19 900 0808 Apples , pears and quinces , fresh: I ex 0808 10  Apples : l   Other: I 0808 10 91    From 1 August to 31 December : I  Cider apples 0808 10 91 100 I  Other : I  Of categories 'Extra', I and II 0808 10 91 910 I - Other 0808 10 91 990 0808 10 93    From 1 January to 31 March: l l  Cider apples 0808 10 93 100 I  Other : . v l  Of categories 'Extra', I and II 0808 10 93 910 I  Other 0808 10 93 990 0808 10 99    From 1 April to 31 July:  Cider apples 0808 10 99 100 I  Other : l  Of categories 'Extra', I and II 0808 10 99 910 1  Other 0808 10 99 990 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : 0809 30 00 ,  Peaches , including nectarines: l  Peaches: I  Of Categories 'Extra', I and II 0809 30 00 110 l  Other 0809 30 00 190 \  Nectarines 0809 30 00 900 No L 331 / 52 Official Journal of the European Communities 29 . 11 . 90 12 . Products processed from fruit and vegetables CN code Description of goods Product code 0806 ex 0806 20 Grapes, fresh or dried;  Dried:   in immediate containers of a net capacity not exceeding 2 kg: 0806 20 12    Sultanas 0806 20 12 000 0806 20 18    Other ~   Other: 0806 20 18 000 0806 20 92 0806 20 98    Sultanas    Other 0806 20 92 000 0806 20 98 000 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas , in brine, in sulphur water, or in other preservative solutions), but unsuitable in that state for immediate consumption : 0812 10 00  Cherries :  Stalked, stoned and preserved in sulphur solution and with a drained net weight at least equal to 50 % of the net weight 0812 10 00 100  Other 0812 10 00 900 ex 2002 Tomatoes, prepared or preserved otherwise than by vinegar or acetic acid: 2002 10  Tomatoes, whole or in pieces : 2002 10 10   Peeled:    in immediate packings of a net content equal to or greater than 1 kg 2002 10 10 100    Other 2002 10 10 900 2002 10 90   Other 2002 10 90 000 2006 00 Fruit, nuts, fruit peel and other parts of plants, preserved by sugar (drained, glac6 or crystallized):  Other:   With a sugar content exceeding 13 % by weight: 2006 00 31    Cherries 2006 00 31 000 2006 00 90   Other:  Cherries 2006 00 90 100  Other 2006 00 90 900 2008 Fruit , nuts and other edible parts ofplants , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included:  Nuts, ground-nuts and other seeds, whether or not mixed together: 2008 19   Other, including mixtures: 2008 19 10    In immediate packings of a net content exceeding 1 kg:  Common hazelnuts (fruit of the species Corylus avelana), other than mixtures 2008 19 10 100  Other, including mixtures 2008 19 10 900 2008 19 90 _ _ _ Jn immediate packings of a net content not exceeding 1 kg:  Common hazelnuts (fruit of the species Corylus avelana), other than mixtures 2008 19 90 100  Other, including mixtures 2008 19 90 900 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter:  Orange juice: 2009 11   Frozen:    Of a density exceeding 1,33 g/cm3 at 20 °C: 2009 11 11     Of a value not exceeding ECU 30 per 100 kg net weight:  Pure juices not containing added substances . 2009 11 11 100  Other 2009 11 11 900 29 . 11 . 90 Official Journal of the European Communities No L 331 /53 CN code Description of goods Product code 2009 11 19     Other:  Pure juices not containing added substances 2009 11 19 100 1  Other . 2009 11 19 900    Of a density not exceeding 1,33 g/cm3 at 20 °C: 2009 11 99     Other:  Pure juices not containing added substances with a sugar content of:  10 ° Brix or more but less than 22 ° Brix 2009 11 99 110  22 ° Brix or more but less than 33 ° Brix 2009 11 99 120 l  33 ° Brix or more but less than 44 ° Brix 2009 11 99 130  44 ° Brix or more but less than 55 ° Brix 2009 11 99 140 \  55 ° Brix or more 2009 11 99 150 l  Other 2009 11 99 900 2009 19   Other :    Of a density exceeding 1,33 g/cm3 at 20 °C : 20091911 _ _ _ _ Of a value not exceeding ECU 30 per 100 kg net weight: \  Pure juices not containing added substances 2009 19 11 100 - Other 2009 19 11 900 2009 19 19     Other :  Pure juices not containing added substances 2009 19 19 100  Other 2009 19 19 900    Of a density not exceeding 1,33 g/cm3 at 20 °C: 200919 99     Other :  Pure juices not containing added substances with a sugar content of:  10 ° Brix or more but less than 22 ° Brix 2009 19 99110 \  22 ° Brix or more but less than 33 ° Brix 2009 19 99 120 1  33 ° Brix or more but less than 44 ° Brix 2009 19 99 130 l  44 ° Brix or more but less than 55 ° Brix 2009 19 99 140  55 ° Brix or more 2009 19 99 150 I  Other 2009 19 99 900 No L 331 / 54 Official Journal of the European Communities 29 . 11 . 90 13 . Oil seeds CN code Description of goods Product code ex 1205 00 Rape or colza seeds, whether or not broken:  1205 00 90  Other 1205 00 90 000 No L 331 /5529 . 11 . 90 Official Journal of the European Communities 14. Olive oil CN code Description of goods Product code 1509 1509 10 1509 10 10 1509 10 90 1509 90 00 Olive oil and its fractions, whether or not refined, but not chemically modified:  Virgin:   Lampante virgin olive oil   Other:  In immediate packings of a net capacity of five litres or less  Other  Other :  In immediate packings of a net capacity of five litres or less  Other 1509 10 10 000 1509 10 90 100 1509 10 90 900 1509 90 00 100 1509 90 00 900 1510 00 1510 0010 1510 00 90 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified , including blends of these oils or fractions with oils or fractions of heading No 1509 :  Crude oils  Other :  In immediate packings of a net capacity of five litres or less  Other 1510 00 10 000 1510 00 90 100 1510 00 90 900 No L 331 /56 Official Journal of the European Communities 29 . 11 . 90 15 . White and raw sugar without further processing CN code Description of goods Product code 1701 Cane or beet sugar and chemically pure sucrose , in solid form:  Raw sugar not containing added flavouring or colouring matter: ex 1701 11  T- Cane sugar : 1701 11 90    Other: I  Candy sugar 1701 11 90 100 l  Other raw sugar: I  In immediate packings not exceeding 5 kg net of product 1701 11 90 910 I  Other 1701 11 90 950 ex 1701 12   Beet sugar: 1701 12 90    Other : l  Candy sugar 1701 12 90 100 -  Other raw sugar:  In immediate packings not exceeding 5 kg net of product 1701 12 90 910 I  Other 1701 12 90 950 \  Other: 1701 91 00 Containing added flavouring or colouring matter 1701 91 00 000 ex 1701 99   Other : 1701 99 10    White sugar: I  Candy sugar 1701 99 10 100 \  Other: I  Of a total quantity not exceeding 10 tonnes 1701 99 10 910 I - Other 1701 99 10 950 1701 99 90    Other: \ l  Containing added substances other than flavouring or colouring matter 1701 99 90 100  Other 1701 99 90 900 29 . 11 . 90 No L 331 /57Official Journal of the European Communities 16 . Syrups and other sugar products CN code Description of goods Product code 1702 Other sugars, including chemically pure lactose, maltose , glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel : ex 1702 40  Glucose and glucose syrup , containing in the dry state at least 20 % but less than 50% by weight of fructose: 1702 40 10   Isoglucose:  Containing in the dry state 41 % or more by weight of fructose  Other 1702 40 10 100 1702 40 10 900 1702 60  Other fructose and fructose syrup , containing in the dry state more than 50% by weight fructose: 1702 60 10   Isoglucose ¢ 1702 60 10 000 1702 60 90 Other 1702 60 90 000 ex 1702 90  Other, including invert sugar: 1702 90 30   Isoglucose 1702 90 30 000 1702 90 60   Artificial honey, whether or not mixed with natural honey   Caramel : 1702 90 60 000 1702 90 71    Containing 50% or more by weight of sucrose in the dry matter 1702 90 71 000 1702 90 90   Other:  Sorbose  Other 1702 90 90 100 1702 90 90 900 2106 Food preparations not elsewhere specified or included: ex 2106 90  Other:   Flavoured or coloured sugar syrups: 2106 90 30    Isoglucose syrups    Other: 2106 90 30 000 2106 90 59     Other 2106 9059 000 No L 331 /58 Official Journal of the European Communities 29 . 11 . 90 17. Wine CN code Description of goods Product code 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit , whether or not containing added sugar or other sweetening matter: 2009 60 2009 60 11  Grape juice ( including grape must):   Of a density exceeding 1,33 g/ cm3 at 20 °C:    Of a value not exceeding ECU 22 per 100 kg net weight:  Concentrated grape musts complying with the definition in point 6 of Annex I to Council Regulation (EEC) No 822 / 87 ( »)  Other 2009 60 11 100 2009 60 11 900 2009 60 19    Other : \  Concentrated grapemusts complyingwith the definition in point 6 ofAnnex I to Regulation (EEC) No 822/ 87  Other   Of a density not exceeding 1,33 g/ cm3 at 20 °C : _ _ _ Of a value exceeding ECU 18 per 100 kg net weight : 2009 60 19 100 2009 60 19 900 2009 60 51     Concentrated:  Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/ 87  Other    Of a value not exceeding ECU 18 per 100 kg net weight:     With an added sugar content exceeding 30 % by weight : 2009 60 51 100 2009 60 51 900 2009 60 71 2204      Concentrated:  Concentrated grape musts complying with the definition in point 6 of Annex I to Regulation (EEC) No 822/ 87  Other Wine of fresh grapes , including fortified wines ; grape must other than that of heading No 2009 : 2009 60 71 100 2009 60 71 900 \  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol : \ 2204 21   In containers holding two litres or less : \ 2204 21 25    Other :     Of an actual alcoholic strength by volume not exceeding 13% vol :      Other : - White : .  Table wine, of an actual alcoholic strength of not less than 9,5% vol :  Of- types A II and A III (exclusively from the Sylvaner , Muller-Thurgau or Riesling vine varieties )  Wines referred to in Article 36 of Regulation (EEC) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article  Other  Other  Table wine of types A II and A III (exclusively from the Sylvaner, Muller-Thurgau or Riesling wine varieties )  Other 2204 21 25 110 2204 21 25 130 2204 21 25 190 2204 21 25 910 2204 21 25 990 II 2204 21 29 ______ Other: - Red or ros £ table wine , of an actual alcoholic strength of not less than 9,5% vol :  Of type R III and ros £ wine from the Portugieser vine varieties  Wines referred to in Article 36 of Regulation (EEC) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article  Other  Other     Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol : 2204 21 29 110 2204 21 29 130 2204 21 29 190 2204 21 29 900 l _ _ _ _  Other : ll 29 . 11 . 90 Official Journal of the European Communities No L 331 /59 CN code Description of goods Product code 2204 21 35       White:  Table wines:  Of types A II and A III (exclusively from Sylvaner , Miiller-Thurgau or Riesling vine varieties) 2204 21 35 110 l  Wines referred to in Article 36 of Regulation (EEC) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 21 35 130 1  Other 2204 21 35 190 \  Other 2204 21 35 900 2204 21 39       Other:  Red or ros6 table wine: I  Of type R III and ros6 wine from the Portugieser vine varieties 2204 21 39 110 l  Wines referred to in Article 36 of Regulation (EEC) No 822 / 87 exceeding the l quantities normally produced as determined pursuant to the said Article 2204 21 39 130 \  Other 2204 21 39 190 I  Other 2204 21 39 900 I     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding I I 18% vol: l 2204 21 49 _____ Other: I  Quality wines produced in specific regions 2204 21 49 100 l  Other: l  Liqueur wines 2204 21 49 910 I  Other 2204 21 49 990     Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol: 2204 21 59      Other: \  Quality wines produced in specific regions 2204 21 59 100 l  Other:  Liqueur wines 2204 21 59 910  Other 2204 21 59 990 2204 29   Other:  Other:     Of an actual alcoholic strength by volume not exceeding 13% vol:      Other: 2204 29 25 White:  Table wine, of an actual alcoholic strength of not less than 9,5 % vol:  Of types A II and A III (exclusively from the Sylvaner, Miiller-Thurgau or l Riesling vine varieties) 2204 29 25 110 I  Wines referred to in Article 36 of Regulation (EEC) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 29 25 130 - Other 2204 29 25 190 l  Other  Table wine of types A II and A III (exclusively from the Sylvaner , Miiller-Thurgau or Riesling wine varieties) 2204 29 25 910  Other 2204 29 25 990 2204 29 29       Other:  Red or ros6 table wine, of an actual alcoholic strength of not less than 9,5% vol : I  Of type R III and ros £ wine from the Portugieser vine varieties 2204 29 29 110  Wines referred to in Article 36 of Regulation (EEC) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 29 29 130  Other 2204 29 29 190  Other 2204 29 29 900     Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding I 15% vol :     - Other: No L 331 /60 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 2204 29 35       White :  Table wines: 1  Of types A II and A III (exclusively from the Sylvaner, MÃ ¼ller-Thurgau or Riesling vine varieties) 2204 29 35110 l - Wines referred to in Article 36 of Regulation (EEC) No 822 / 87 exceeding thequantities normally produced as determined pursuant to the said Article 2204 29 35 130 - Other 2204 29 35 190 l  Other 2204 29 35 900 2204 29 39       Other:  Red or rosÃ © table wine:  Of type R III and ros6 wine from the Portugieser vine varieties 2204 29 39 110  Wines referred to in Article 36 of Regulation (EEC) No 822 / 87 exceeding the quantities normally produced as determined pursuant to the said Article 2204 29 39 130  Other ^ 2204 29 39 190  Other 2204 29 39 900     Of an actual alcoholic strength by volume exceeding 15% vol but not exceeding 18% vol : 2204 29 49      Other:  Quality wines produced in specific regions 2204 29 49 100 1  Other: / -  Liqueur wines 2204 29 49 910 \  Other 2204 29 49 990     Of an actual alcoholic strength by volume exceeding 18% vol but not exceeding 22% vol : 2204 29 59      Other:  Quality wines produced in specific regions 2204 29 59 100 l  Other:  Liqueur wines 2204 29 59 910  Other 2204 29 59 990 ex 2204 30  Other grape must: Other: 2204 30 91    Of a density of 1,33 g/ cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol:  Concentrated grape musts complyingwith the definition in point 6 ofAnnex I to Regulation (EEC) No 822/ 87 2204 30 91 100  Other 2204 30 91 900 2204 30 99    Other:  Concentrated grape musts complyingwith (he definition in point 6 ofAnnex I to Regulation (EEC) No 822/ 87 2204 30 99 100 - Other 2204 30 99 900 ( «) OJ No L 84, 27 . 3 . 1987, p. 1 .' 29 . 11 . 90 Official Journal of the European Communities No L 331 / 61 18. Tobacco CN code Description of goods Product code 2401 Unmanufactured tobacco; tobacco refuse : ex 2401 10  Tobacco, not stemmed/ stripped:   Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco: 2401 10 10    Flue-cured Virginia type:  Baled:  Virgin D 2401 10 10 030  Virgin EL 2401 10 10 260  Virgin E 2401 10 10 310  Virgin P 2401 10 10 330  Other 2401 10 10 900 2401 10 20    Light air-cured Burley type (including Burley hybrids):  Baled:  Badischer Burley E 2401 10 20 020 I  Burley I 2401 10 20 080  Burley EL 2401 10 20 250  Burley E 2401 10 20 320 \  Burley P 2401 10 20 340 \  Other 2401 10 20 900 2401 10 30    Light air-cured Maryland type: ,  Baled 2401 10 30 090 \  Other 2401 10 30 900    Fire-cured tobacco: 2401 10 41     Kentucky type: I  Baled 2401 10 41 100  Other 2401 10 41 900   Other: 2401 10 60    Sun-cured Oriental type tobacco:  Baled:  Xanti-Yaka 2401 10 60 130  Perustitza 2401 10 60 141  Samsun 2401 10 60 142  Erzegovina 2401 10 60 150  Basmas 2401 10 60 170  Katerini and similar varieties 2401 10 60 180 l  Kaba Koulak classic 2401 10 60 191 l  Elassona 2401 10 60 192 \  Kaba Koulak non classic 2401 10 60 201 \  Myrodata Smyrne, Trapezous and Phi I 2401 10 60 202 \  Myrodata Agrinion 2401 10 60 210  Zichnomyrodata 2401 10 60 220  Tsebelia 2401 10 60 230  Mavra 2401 10 60 240  Other 2401 10 60 900 2401 10 70    Dark air-cured tobacco:  Baled:  Badischer Geudertheimer 2401 10 70 010  Paraguay 2401 10 70 041 l  Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois,Appelterre 2401 10 70 042 No L 331 /62 Official Journal of the European Communities 29 . 11 . 90 CN code Description of goods Product code 2401 10 70 (cont'd )  Nijkerk  Misionero  Forchheimer Havana II c)  Nostrano  Beneventano  Brasile Selvaggio 2401 2401 2401 2401 2401 2401 2401 2401 2401 2401 10 70 050 10 70 060 10 70111 10 70112 10 70 121 10 70 122 10 70 270 10 70 280 10 70 290 10 70 900 2401 10 80 2401 10 80 070 2401 10 80 900 2401 10 90 2401 10 90 161 2401 10 90 162 2401 10 90 163 2401 10 90 300 2401 10 90 900 ex 2401 20  Santa Fe  Burley Fermented  Havana E  Other   Flue-cured tobacco:  Bright type, baled  Other   Other tobacco:  Baled:  Round Tip  Scafati \  Sumatra I  Round Scafati  Other Tobacco, partly or wholly stemmed/ stripped:  Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco:   Flue-cured Virginia type:  Totally stripped, in the form of strips measuring at least 0,5 cm, baled:  Virgin D  Virgin EL  Virgin E  Virgin P  Other Light air-cured Burley type (including Burley hybrids):  Totally stripped , in the form of strips measuring at least 0,5 cm , baled:  Badischer Burley E 2401 20 10 2401 20 10 030 2401 20 10 260 2401 20 10 310 2401 20 10 330 2401 20 10 900 2401 20 20 * 2401 20 20 020 2401 20 20 080 2401 20 20 250 2401 20 20 320 2401 20 20 340 2401 20 20 900 2401 20 30 090 2401 20 30 900 2401 20 30  Burley I  Burley EL  Burley E  Burley P  Other   Light air-cured Maryland type:  Totally stripped, in the form of strips measuring at least 0,5 cm, baled  Other   Fire-cured tobacco :    Kentucky type:  Totally stripped, in the form of strips measuring at least 0,5 cm, baled  Other  Other:   Sun-cured Oriental type tobacco:  Tsebelia type , totally stripped, in the form of strips measuring at least 0,5 cm, baled  Other 2401 20 41 2401 20 41 100 2401 20 41.900 2401 20 60 2401 20 60 230 2401 20 60 900 29 . 11 . 90 Official Journal of the European Communities No L 331 /63 CN code Description of goods Product code 2401 20 70    Dark air-cured tobacco :  Totally stripped , in the form of strips measuring at least 0,5 cm, baled : 1  Badischer Geudertheimer 2401 20 70 010  Paraguay 2401 20 70 041  Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois , Appelterre 2401 20 70 042  Nijkerk 2401 20 70 050  Misionero 2401 20 70 060  Forchheimer Havana II c) 2401 20 70 111  Nostrano 2401 20 70 112  Beneventano 2401 20 70 121  Brasile Selvaggio 2401 20 70 122 l - Santa F6 2401 20 70 270  Burley Fermented 2401 20 70 280  Havana E 2401 20 70 290  Other 2401 20 70 900 2401 20 80    Flue-cured tobacco: l  Bright type, totally stripped, in the form of strips measuring at least 0,5 cm, baled 2401 20 80 070  Other 2401 20 80 900